Exhibit 10.1

EXECUTION COPY

$1,250,000,000

364-DAY CREDIT AGREEMENT

dated as of July 22, 2011

among

STANLEY BLACK & DECKER, INC.,

as Initial Borrower

THE BLACK & DECKER CORPORATION,

as Subsidiary Guarantor

and

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC and

BARCLAYS BANK PLC,

as Lead Arrangers and Book Runners

BARCLAYS BANK PLC,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

   Certain Defined Terms      1   

SECTION 1.02

   Computation of Time Periods; Terms Generally      17   

SECTION 1.03

   Accounting Terms      17   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     17   

SECTION 2.01

   The Commitment      17   

SECTION 2.02

   Making the Advances      18   

SECTION 2.03

   Fees      21   

SECTION 2.04

   Continuation and Conversion      21   

SECTION 2.05

   Interest on Advances      22   

SECTION 2.06

   Additional Interest on Eurocurrency Rate Advances      22   

SECTION 2.07

   Repayment; Prepayment of Advances; Etc.      23   

SECTION 2.08

   Increased Costs      25   

SECTION 2.09

   Payments and Computations      26   

SECTION 2.10

   Taxes      27   

SECTION 2.11

   Promissory Notes      28   

SECTION 2.12

   Use of Proceeds of Advances      28   

SECTION 2.13

   Defaulting Lenders      28   

SECTION 2.14

   Borrowings by Designated Borrowers      29   

SECTION 2.15

   European Monetary Union      31   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     32   

SECTION 3.01

   Condition Precedent to Effectiveness      32   

SECTION 3.02

   Conditions Precedent to Each Advance      33   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     34   

SECTION 4.01

   Representations and Warranties of the Company      34   

ARTICLE V COVENANTS OF THE COMPANY

     35   

SECTION 5.01

   Affirmative Covenants      35   

SECTION 5.02

   Negative Covenants      38   

ARTICLE VI EVENTS OF DEFAULT

     40   

SECTION 6.01

   Events of Default      40   

ARTICLE VII THE ADMINISTRATIVE AGENT

     42   

SECTION 7.01

   Appointment and Authority      42   

SECTION 7.02

   Administrative Agent Individually      42   

SECTION 7.03

   Duties of Administrative Agent; Exculpatory Provisions      43   

 

(i)



--------------------------------------------------------------------------------

SECTION 7.04

   Reliance by Administrative Agent      44   

SECTION 7.05

   Indemnification      44   

SECTION 7.06

   Delegation of Duties      45   

SECTION 7.07

   Resignation of Administrative Agent      45   

SECTION 7.08

   Non-Reliance on Administrative Agent and Other Parties      46   

SECTION 7.09

   No Other Duties, Etc.      47   

ARTICLE VIII MISCELLANEOUS

     47   

SECTION 8.01

   Amendments, Etc.      47   

SECTION 8.02

   Notices, Communications and Treatment of Information      47   

SECTION 8.03

   No Waiver; Remedies      52   

SECTION 8.04

   Costs and Expenses; Breakage Indemnification      52   

SECTION 8.05

   Sharing of Payments, Etc.      53   

SECTION 8.06

   Binding Effect      54   

SECTION 8.07

   Assignments and Participations      54   

SECTION 8.08

   Limitation on Assignments and Participations      56   

SECTION 8.09

   Withholding      57   

SECTION 8.10

   Mitigation      57   

SECTION 8.11

   Governing Law; Waiver of Jury Trial      57   

SECTION 8.12

   Execution in Counterparts      58   

SECTION 8.13

   Submission to Jurisdiction; Etc.      58   

SECTION 8.14

   Judgment Currency      58   

SECTION 8.15

   USA PATRIOT Act      59   

SECTION 8.16

   No Fiduciary Duty      59   

ARTICLE IX GUARANTEE

     60   

SECTION 9.01

   Guarantee; Limitation of Liability      60   

SECTION 9.02

   Acknowledgments, Waivers and Consents      60   

SECTION 9.03

   Reinstatement      63   

SECTION 9.04

   Subrogation      63   

SECTION 9.05

   Remedies      63   

SECTION 9.06

   Payments      64   

 

SCHEDULE I

   ADDRESSES, APPLICABLE LENDING OFFICES AND COMMITMENTS

SCHEDULE II

   MANDATORY COST RATE

SCHEDULE III

   DESIGNATED BORROWER JURISDICTIONS

EXHIBIT A-1

   FORM OF RATE REQUEST

EXHIBIT A-2

   FORM OF NOTICE OF BORROWING

EXHIBIT B

   FORM OF NOTICE OF CONVERSION OR CONTINUATION

EXHIBIT C

   FORM OF OPINION OF COUNSEL TO THE COMPANY

EXHIBIT D

   FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT E

   FORM OF NOTE

EXHIBIT F

   FORM OF DESIGNATION LETTER

EXHIBIT G

   FORM OF TERMINATION LETTER

 

(ii)



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

This 364-DAY CREDIT AGREEMENT (as amended, supplemented or otherwise modified
from time to time, the “Agreement”) is made as of July 22, 2011 between STANLEY
BLACK & DECKER, INC. (formerly known as The Stanley Works), a Connecticut
corporation (the “Company”), THE BLACK & DECKER CORPORATION, a Maryland
corporation (the “Subsidiary Guarantor”), the banks, financial institutions and
other institutional lenders (the “Initial Lenders”) listed on the signature
pages hereof, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders (as
hereinafter defined).

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquisition Date” means the date upon which a wholly-owned Subsidiary of the
Borrower consummates the acquisition of more than 90% of the total number of
shares (on an fully diluted basis) of Niscayah Group AB.

“Acquiring Person” means any person (other than the ESOP) who is or becomes the
beneficial owner, directly or indirectly, of 10% or more of the Company’s
outstanding common stock.

“Administrative Agent’s Account” means, with respect to any Currency, the
account of the Administrative Agent maintained by the Administrative Agent for
such Currency and most recently designated by it by notice to the Lenders and
the Company.

“Advance” means an advance by a Lender to a Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance. For the purposes of determining the unutilized
amount of each Lender’s Commitment at any time, the amount of each Advance of
such Lender that is outstanding in an Alternate Currency shall be deemed to be
the Dollar Equivalent of the amount of such Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Group” has the meaning provided in Section 7.02(b).

“Alternate Currencies” means Euros.

“Applicable Base Rate Margin” means, on any day, a rate per annum equal to the
higher of (a) the Applicable Eurocurrency Margin for such day minus 1.00% and
(b) 0.00%.



--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate” means, on any date, a rate per annum equal to

(i) 0.040% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch,

(ii) 0.060% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by Standard & Poor’s, A2
or higher by Moody’s, or A or higher by Fitch,

(iii) 0.080% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,

(iv) 0.100% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by
Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 0.125% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Applicable Commitment Fee Rate” will be
determined based on, (a) if two of the ratings are at the same level and the
other rating is higher or lower than those same ratings, the level corresponding
to the two same ratings shall apply and (b) if each of the three ratings falls
within different levels, then the level corresponding to the rating that is in
between the highest and the lowest ratings shall apply.

“Applicable Eurocurrency Margin” means, on any date, the rate per annum equal to
the arithmetical mean of the one-year credit default swap mid-rate spreads of
the Company (the “Credit Default Swap Spread”) (as provided by Markit Group
Limited (or any successor thereto) to the Administrative Agent) for each
Business Day during the Calculation Period; provided, that the Applicable
Eurocurrency Margin shall in no event be less than a rate per annum equal to the
Floor or greater than a rate per annum equal to the Cap; provided, further, that
if the Applicable Eurocurrency Margin is unavailable on any Business Day during
the Calculation Period, the arithmetical mean shall be calculated based on the
actual number of Business Days within the Calculation Period for which such rate
is available.

If at any time the Applicable Eurocurrency Margin cannot be determined or is
otherwise unavailable, the Company and the Required Lenders shall negotiate in
good faith (for a period of up to thirty days after the Applicable Eurocurrency
Margin first becomes unavailable (such thirty-day period, the “Negotiation
Period”)) to agree on an alternative method for establishing the Applicable
Eurocurrency Margin. The Applicable Eurocurrency Margin at any date of
determination thereof which falls during the Negotiation Period shall be based
upon the then most recently available quote provided by Markit Group Limited (or
any successor thereto) of the Credit Default Swap Spread; provided that the
Applicable Eurocurrency Margin shall in no event be less than a rate per annum
equal to the Floor or greater than a rate per annum equal to the Cap. If no such
alternative method is agreed upon during the Negotiation Period, the Applicable
Eurocurrency Margin at any date of determination subsequent to the end of the
Negotiation Period shall be a rate per annum equal to the Cap.

 

364-DAY CREDIT AGREEMENT

2



--------------------------------------------------------------------------------

Notwithstanding anything else to the contrary in this definition of “Applicable
Eurocurrency Margin”, the Applicable Eurocurrency Margin shall be the rate per
annum equal to the Cap from and after the Term Loan Conversion Date.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Restructuring Charge” means for any Restructuring Period falling in
the Company’s fiscal year 2010, 2011, 2012, or 2013, amounts relating to one or
more of the following: (i) restructuring charges, including, without limitation,
the effect of reconstruction, recommissioning or reconfiguration of fixed assets
for alternative uses, store closure, office closure, plant closure, facility
consolidations, downsizing, shutdown costs (including future lease commitments
and contract termination costs with respect thereto), curtailments or
modifications to pension and post-retirement employee benefit plans, retention,
severance, system establishment costs, and acquisition integration costs;
(ii) change of control payments and transaction fees; (iii) performance-based
bonus payments to Nolan Archibald; (iv) all expenses and charges related to any
stock based compensation; (v) non-cash inventory step-up charges; and
(vi) liabilities under Section 280G of the Internal Revenue Code and gross-ups
related thereto; provided that the sum of the Applicable Restructuring Charges
for all of the Restructuring Periods in the Company’s fiscal years 2010, 2011,
2012, and 2013 will not exceed $1,200,000,000 in the aggregate, of which not
more than $900,000,000 is cash.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion or
continuation of an existing, Borrowing, (ii) any notice pursuant to
Section 2.07(a) and Section 2.07(b) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article 3 or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning provided in Section 8.02(b).

“Assignment and Acceptance” means an assignment and acceptance accepted by the
Administrative Agent in substantially the form of Exhibit D hereto.

 

364-DAY CREDIT AGREEMENT

3



--------------------------------------------------------------------------------

“Attributable Debt” means, in respect of any lease transaction described in
Section 5.02(c), as of the date of determination, the lesser of (i) the sale
price of the property so leased multiplied by a fraction the numerator of which
is the remaining portion of the base term of the lease included in such
transaction and the denominator of which is the base term of such lease, and
(ii) the total obligation (discounted to present value at the implicit interest
factor, determined in accordance with generally accepted financial practice,
included in the rental payments or, if such interest factor cannot readily be
determined, at a rate of interest of 10% per annum, compounded semi-annually) of
the lessee for rental payments (other than amounts required to be paid on
account of property taxes as well as maintenance, repairs, insurance, water
rates and other items which do not constitute payments for property rights)
during the remaining portion of the base term of the lease included in such
transaction.

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

(a) the rate of interest announced publicly by the Reference Bank in New York,
New York, from time to time, as its prime rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

(c) the rate equal to the Eurocurrency Rate for a Dollar denominated Advance
having an Interest Period of one month determined for each day that a Base Rate
Loan is outstanding (and in respect of any day that is not a London Banking Day,
such rate as in effect on the immediately preceding London Banking Day) plus
1.00% per annum.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.05(a).

“Borrowers” means, collectively, the Company and each Designated Borrower.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to a Borrower pursuant to Section 2.01.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in New York City, (b) if the applicable Business Day relates
to any Eurocurrency Rate Advances, on which dealings in Dollars are carried on
in the London interbank market, and (c) if such day relates to a Borrowing of,
or a payment or prepayment of principal of or interest on or an Interest Period
for an Advance denominated in Euros, or a notice with respect thereto, that is
also a Target Operating Day.

“Calculation Period” means, as of any date:

(a) for each Eurocurrency Rate Advance, the period of 30 days immediately
preceding but not including the day which falls two Business Days prior to the
first day of the applicable Interest Period for such Advance; and

(b) for each Base Rate Advance, the calendar month immediately preceding, but
not including, such date.

“Cap” means, on any date, a rate per annum equal to

 

364-DAY CREDIT AGREEMENT

4



--------------------------------------------------------------------------------

(i) 1.000% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch,

(ii) 1.125% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by Standard & Poor’s, A2
or higher by Moody’s, or A or higher by Fitch,

(iii) 1.500% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,

(iv) 1.750% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by
Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 2.250% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Cap” will be determined based on,
(a) if two of the ratings are at the same level and the other rating is higher
or lower than those same ratings, the level corresponding to the two same
ratings shall apply and (b) if each of the three ratings falls within different
levels, then the level corresponding to the rating that is in between the
highest and the lowest ratings shall apply.

“Capital Lease” means any lease of property, real or personal, the obligations
under which are capitalized on the consolidated balance sheet of the Company and
its Subsidiaries.

“Change of Control” means, with respect to the Company, the occurrence of any
event, act or condition which results in either (i) any Person other than the
ESOP becoming the beneficial owner, directly or indirectly, of 30% or more of
the outstanding common stock of the Company or (ii) individuals who constitute
the Continuing Directors ceasing for any reason to constitute at least the
majority of the Board of Directors of the Company.

“Commitment” means, with respect to any Lender, the amount specified opposite
such Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d), as such amount may be
reduced pursuant to Section 2.01(b). The aggregate amount of the Commitments on
the date hereof is $1,250,000,000.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

364-DAY CREDIT AGREEMENT

5



--------------------------------------------------------------------------------

“Consolidated Net Worth” means the excess over current liabilities of all assets
properly appearing on a consolidated balance sheet of the Company and its
Subsidiaries after deducting the minority interests of others in Subsidiaries.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
financial statements of which would, under GAAP, be consolidated with those of
the Company in its consolidated financial statements as of such date.

“Contingent Obligation” as to any Person means any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Director” means any member of the Board of Directors of the Company
who is not affiliated with an Acquiring Person and who is a member of the Board
of Directors of the Company immediately prior to the time that the Acquiring
Person became an Acquiring Person and any successor to a Continuing Director who
is not affiliated with the Acquiring Person and is recommended to succeed a
Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors of the Company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Currency” means either Dollars or an Alternate Currency.

“Default” means an event which would constitute an Event of Default but for the
giving of notice, the lapse of time or both.

“Defaulting Lender” means at any time, subject to Section 2.13(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, unless such Lender has
notified the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,

 

364-DAY CREDIT AGREEMENT

6



--------------------------------------------------------------------------------

together with the applicable default, if any, will be specifically identified in
such writing), (ii) any Lender that has notified the Administrative Agent or the
Company in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, (iii) any Lender that has defaulted on
its funding obligations under other loan agreements or credit agreements
generally or that has notified, or whose Parent Company has notified, the
Administrative Agent or the Company in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Company,
failed to confirm in writing to the Administrative Agent and the Company that it
will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(iv) upon the Administrative Agent’s and the Company’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent
Company. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.13(c)) upon notification of such
determination by the Administrative Agent to the Company and the Lenders.

“Designated Borrowers” means any Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent in accordance
with and together with the other documents required by Section 2.14, and no
Termination Letter has been delivered to the Administrative Agent thereunder.

“Designation Letter” has the meaning provided in Section 2.l4.

“Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency on any date, the amount of Dollars that would be required to
purchase such amount of such Alternate Currency at or about 11:00 A.M. (Local
Time) on such date, for delivery two Business Days later, as determined by the
Administrative Agent on the basis of the spot selling rate for the offering of
such Alternate Currency for Dollars in the London foreign exchange market,
determinations thereof made in good faith by the Administrative Agent to be
conclusive and binding on the parties in the absence of manifest error.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify in writing to the Company and the Administrative Agent.

“EBITDA” means, for any period, the sum (without duplication) for the Company
and its Consolidated Subsidiaries on a consolidated basis of the following:
(a) net income for such period plus (b) to the extent deducted in determining
net income for such period, the sum of (i) depreciation and amortization for
such period, (ii) Interest Expense for such period and (iii) taxes for such
period. Notwithstanding the foregoing, (1) in calculating EBITDA for any period
that includes one or more Restructuring Periods, EBITDA shall be increased by an
amount equal to the Applicable Restructuring Charges for any such Restructuring
Periods, (2) in calculating

 

364-DAY CREDIT AGREEMENT

7



--------------------------------------------------------------------------------

EBITDA for any period, any impairment charges or asset write-offs, in each case
pursuant to Financial Accounting Standards Board’s Staff Position Accounting
Principles Board Opinion No. 144 (“Accounting for the Impairment or Disposal of
Long-Lived Assets (Issued 8/01)”), shall be excluded, (3) in calculating EBITDA
for any period, non-cash charges arising from purchase accounting adjustments
(including the effects of such adjustments pushed down to such Person and its
Subsidiaries) in component amounts required or permitted by GAAP, resulting from
the write-up of assets or application of purchase accounting in relation to any
consummated acquisition or the amortization, depreciation, or write-off of any
amounts thereof, net of taxes, shall be excluded, and (4) in calculating EBITDA
for any period, charges associated with stock-based compensation shall be
excluded. For the purpose of calculating EBITDA for any period following the
acquisition of The Black & Decker Corporation, EBITDA for such period shall be
calculated after giving pro forma effect to such acquisition as if such
acquisition occurred on the first day of such period.

“Effective Date” has the meaning provided in Section 3.01.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successors thereto, and the regulations promulgated
and the rulings found thereunder.

“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations
promulgated under ERISA.

“ERISA Person” has the meaning provided in Section 3(9) of ERISA for the term
“person.”

“ERISA Plan” means (i) any Plan that (x) is not a Multiemployer Plan and (y) has
Unfunded Benefit Liabilities in excess of $20,000,000 and (ii) any Plan that is
a Multiemployer Plan.

“ESOP” means Stanley Account Value Plan or any successor plan.

“Euro” has the meaning provided in Section 2.15.

“Eurocurrency Liabilities” has the meaning provided in Regulation D (or any
successor regulation) of the Federal Reserve Board, as in effect from time to
time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office of such Lender is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify in writing to the Company and the Administrative Agent.

“Eurocurrency Rate” means, for any Interest Period:

(a) for each Eurocurrency Rate Advance denominated in Dollars comprising part of
the same Borrowing, an interest rate per annum equal to the offered rate for
deposits in such

 

364-DAY CREDIT AGREEMENT

8



--------------------------------------------------------------------------------

Currency as quoted on the relevant Screen Page at 11:00 A.M. (London time) two
London Banking Days before the first day of such Interest Period in an amount
substantially equal to the Reference Bank’s Eurocurrency Rate Advance comprising
part of such Borrowing to be outstanding during such Interest Period and for a
period equal to such Interest Period; or

(b) for each Eurocurrency Rate Advance denominated in Euros comprising part of
the same Borrowing, (i) an interest rate per annum equal to the offered rate for
deposits in such Currency as quoted on the relevant Screen Page at 11:00 A.M.
(Brussels time) two TARGET Days before the first day of such Interest Period,
for a period equal to such Interest Period plus (ii) the MCR Cost, if any.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.05(b).

“Eurocurrency Rate Reserve Percentage” for any Lender for any Eurocurrency Rate
Advances owing to such Lender means the reserve percentage applicable two
Business Days before the first day of the applicable Interest Period under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to the applicable Interest Period.

“Events of Default” has the meaning provided in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended form time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Excluded Representation” means the representation and warranty set forth in
Section 4.01(g).

“Existing Credit Agreement” means the $1,200,000,000 Four Year Credit Agreement
dated as of March 11, 2011 among the Company, the lenders parties thereto and
Citibank, N.A., as administrative agent.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, or any successor thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
Board arranged by Federal fund brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Reference Bank from three Federal funds brokers of
recognized standing selected by the Reference Bank.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

364-DAY CREDIT AGREEMENT

9



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings Ltd. and any successor or successors thereto.

“Floor” means, on any date, a rate per annum equal to

(i) 0.250% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch,

(ii) 0.375% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by Standard & Poor’s, A2
or higher by Moody’s, or A or higher by Fitch,

(iii) 0.500% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,

(iv) 0.750% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by
Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 1.000% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Floor” will be determined based on,
(a) if two of the ratings are at the same level and the other rating is higher
or lower than those same ratings, the level corresponding to the two same
ratings shall apply and (b) if each of the three ratings falls within different
levels, then the level corresponding to the rating that is in between the
highest and the lowest ratings shall apply.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate specified in the
definition of “Dollar Equivalent”, as determined by the Administrative Agent,
such determinations to be conclusive and binding on the parties in the absence
of manifest error.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Guarantors” means, collectively, the Company and the Subsidiary Guarantor.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) the principal component of all Capital
Lease obligations of such Person, (iv) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed

 

364-DAY CREDIT AGREEMENT

10



--------------------------------------------------------------------------------

amounts drawn thereunder, (v) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (vi) all Contingent Obligations of such Person, and (vii) all
indebtedness of such Person in respect of Hedge Agreements.

“Information” has the meaning provided in Section 8.02(d).

“Information Memorandum” means the document in the form approved by the Company
concerning the Loan Parties and their Subsidiaries which, at the Company’s
request and on its behalf, was prepared in relation to this transaction and
distributed by the Lead Arrangers to selected financial institutions before the
date of this Agreement.

“Initial Lenders” has the meaning provided in the first paragraph of this
Agreement.

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense for
such period.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Company and its Consolidated Subsidiaries on a
consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations and any capitalized interest but
excluding imputed (non-cash) interest expense in respect of convertible bonds
issued by the Company or any of its Consolidated Subsidiaries as calculated in
accordance with the Financial Accounting Standards Board’s Staff Position
Accounting Principles Board Opinion No. 14-1 (“Accounting for Convertible Debt
Instruments That May be Settled in Cash upon Conversion (Including Partial Cash
Settlement)”), minus (i) interest income of the Company and its Consolidated
Subsidiaries on a consolidated basis reported in respect of such period,
(ii) interest on deferred compensation reported in respect of such period, and
(iii) any income/expense in respect of such period associated with
spot-to-forward differences or points on foreign currency trades that are
included in interest income/expense as a result of Statement of Financial
Accounting Standards No. 133, as amended and interpreted. For the purpose of
calculating Interest Expense for any period following the acquisition of The
Black & Decker Corporation, Interest Expense for such period shall be calculated
after giving pro forma effect to such acquisition as if such acquisition
occurred on the first day of such period.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the continuation of such Eurocurrency Rate Advance or the date of the
conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by a Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months as a Borrower may select in the Notice of Borrowing or
Notice of Conversion or Continuation for such Advance, as the case may be;
provided that:

(i) a Borrower may not select any Interest Period which ends after the
Termination Date or, if the Advances have been converted to a term loan pursuant
to Section 2.07(a) prior to such selection, that ends after the Maturity Date;

 

364-DAY CREDIT AGREEMENT

11



--------------------------------------------------------------------------------

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iv) below, end on the last Business Day of a calendar month;

(iv) (A) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date or (B) if the Advances have been
converted to a term loan pursuant to Section 2.07(a) prior to such selection,
any Interest Period which would otherwise end after the Maturity Date shall end
on the Maturity Date;

(v) if, upon the expiration of any Interest Period with respect to a Borrowing,
a Borrower has failed to elect a new Interest Period to be applicable to such
Advances as provided above, such Borrower (x) if such Borrower is the Company,
shall be deemed to have elected to convert such Advances into a Base Rate
Advance effective as of the expiration date of such current Interest Period and
(y) if such Borrower is a Designated Subsidiary, shall be deemed to have elected
a new Interest Period of 1 month to be applicable to such Advances; and

(vi) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

“JPMorgan” has the meaning specified in the first paragraph of this Agreement.

“Lender Appointment Period” has the meaning provided in Section 7.07.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without

 

364-DAY CREDIT AGREEMENT

12



--------------------------------------------------------------------------------

limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same effect as any of the foregoing and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction, domestic or foreign.

“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Local Time” means (a) with respect to any Advance denominated or any payment to
be made in Dollars, New York City time, and (b) with respect to any Advance
denominated or any payment to be made in an Alternate Currency, the local time
in the Principal Financial Center for such Alternate Currency.

“London Banking Day” means any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.

“Long-Term Indebtedness” means the long-term Senior Unsecured Indebtedness of
the Company.

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

“Maturity Date” means the earlier of (a) the date selected by the Company and
notified to the Administrative Agent in the Term Loan Election, but not later
than the first anniversary of the Termination Date and (b) the date of
termination in whole of the aggregate Commitments pursuant to Section 2.01(b) or
6.01.

“MCR Cost” means, the percentage rate per annum calculated by the Administrative
Agent in accordance with Schedule II.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” has the meaning provided in Section 2.11.

“Notice of Borrowing” has the meaning provided in Section 2.02(b).

 

364-DAY CREDIT AGREEMENT

13



--------------------------------------------------------------------------------

“Notice of Conversion or Continuation” has the meaning provided in
Section 2.04(b).

“Other Taxes” has the meaning provided in Section 2.10(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee benefit plan covered by Title IV of ERISA, the funding
requirements of which:

(i) were the responsibility of the Company or a member of its ERISA Controlled
Group at any time within the five years immediately preceding the date hereof,

(ii) are currently the responsibility of the Company or a member of its ERISA
Controlled Group, or

(iii) hereafter become the responsibility of the Company or a member of its
ERISA Controlled Group, including any such plans as may have been, or may
hereafter be, terminated for whatever reason.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center in the country of issue of such Currency, as reasonably
determined by the Administrative Agent.

“Principal Property” means all real property and tangible personal property
constituting a manufacturing plant owned by the Company or any of its
Subsidiaries, exclusive of (i) motor vehicles, mobile materials handling
equipment and other rolling stock, (ii) office furnishings and equipment,
information and electronic data processing equipment, (iii) any property
financed through obligations issued by a state, territory or possession of the
United States, or any political subdivision or instrumentality of the foregoing,
on which the interest cannot, in the opinion of tax counsel of recognized
standing or in accordance with a ruling issued by the Internal Revenue Service,
be included in gross income of the holder under Section 103(a)(1) of the
Internal Revenue Code (or any successor to such provision) as in effect at the
time of the issuance of such obligations, (iv) any real property held for
development or sale, or (v) any property and equipment included therein without
deduction of any depreciation reserves the book value of which property and
equipment in the aggregate is less than 10% of Consolidated Net Worth or which
the Board of Directors of the Company determines is not material to the
operation of the business of the Company and its Subsidiaries taken as a whole.

 

364-DAY CREDIT AGREEMENT

14



--------------------------------------------------------------------------------

“Principal Subsidiary” means any Subsidiary of the Company which has net sales
which represent 15% or more of the consolidated net sales of the Company and its
Consolidated Subsidiaries taken as a whole.

“Process Agent” has the meaning provided in Section 8.13(b).

“Pro Rata Share” means, with respect to any Lender, the percentage corresponding
to the fraction the numerator of which shall be the amount of the Commitment of
such Lender and the denominator of which shall be the aggregate amount of the
Commitments of all Lenders.

“Rate Notification” has the meaning provided in Section 2.02(a).

“Rate Request” has the meaning provided in Section 2.02(a).

“Reference Bank” means JPMorgan or, if JPMorgan is no longer the Administrative
Agent, such Person (which shall be a Lender or the Administrative Agent) as
shall be designated by the Company with the consent of the Required Lenders,
which consent shall not be unreasonably withheld.

“Register” has the meaning provided in Section 8.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

“Reportable Event” has the meaning provided in Section 4043(b) of ERISA (other
than a Reportable Event as to which the provision of 30 days notice to the PBGC
is waived under applicable regulations).

“Required Lenders” means at any time Lenders representing in the aggregate at
least 51% of the Commitments or, if the Commitments shall have terminated,
Lenders representing in the aggregate at least 51% of the sum of the Advances
owing to Lenders hereunder (computed, in the case of Advances in an Alternate
Currency, as the Dollar Equivalent thereof as determined by the Administrative
Agent), provided that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
the Commitments of such Lender at such time.

“Restricting Information” has the meaning provided in Section 8.02(d).

“Restructuring Period” means each fiscal quarter of the Company during fiscal
years 2010, 2011, 2012, and 2013.

“Screen Page” means the display designated as Reuters LIBOR01 Page or EURIBOR01
Page, as the case may be (or such other page as may replace that page for the
purpose of displaying London interbank offered rates or the Euro interbank
offered rates of major banks). If more than one relevant rate appears on said
LIBOR01 Page or EURIBOR01 Page with respect to an Interest Period, the
Eurocurrency Rate for that Interest Period will be based upon the arithmetic
mean of such relevant rates.

 

364-DAY CREDIT AGREEMENT

15



--------------------------------------------------------------------------------

“SEC Filings” means the Company’s Exchange Act disclosures documents filed with
the Securities and Exchange Commission on Forms 8K, 10K or 10Q (or their
equivalents).

“Senior Unsecured Indebtedness” means Indebtedness that is not subordinated to
any other Indebtedness and is not secured or supported by a guarantee, letter of
credit or other form of credit enhancement.

“Standard & Poor’s” means Standard & Poor’s Ratings Services and any successor
or successors thereto.

“Subsidiary” of any Person means (i) any corporation 50% or more of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such Person, directly or indirectly through Subsidiaries,
is either a general partner or has a 50% or more equity interest at the time.

“TARGET” means Trans–European Automated Real–time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euros.

“Target Operating Day” has the meaning provided in Section 2.15.

“Taxes” has the meaning provided in Section 2.10(a).

“Term Loan Conversion Date” means the Termination Date, if on such date all
Advances outstanding on such date are converted into a term loan pursuant to
Section 2.07(a).

“Term Loan Election” has the meaning specified in Section 2.07(a).

“Termination Date” means the earlier of (a) July 20, 2012 or (b) the date of
termination in whole of the Commitments pursuant to Section 2.01(b) or
Section 6.01.

“Termination Event” means (i) a Reportable Event, or (ii) the initiation of any
action by the Company, any member of the Company’s ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (iii) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA Plan.

“Termination Letter” has the meaning provided in Section 2.14.

“Type” has the meaning provided in the definition of Advance.

“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefit liabilities under
such Plan as defined

 

364-DAY CREDIT AGREEMENT

16



--------------------------------------------------------------------------------

in Section 4001(a)(16) of ERISA, exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan (on the basis of assumptions prescribed by the PBGC
for the purpose of Section 4044 of ERISA).

SECTION 1.02 Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Commitment. (a) The Advances. (i) Each Lender agrees, on the
terms and conditions hereinafter set forth to make Advances to the Company and
any Designated Borrower in Dollars or an Alternate Currency from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount not to exceed at any time outstanding such Lender’s
Commitment; provided that at no time shall the aggregate outstanding principal
amount of all Advances (determined, in the case of an Advance denominated in an
Alternative Currency, at the Dollar Equivalent thereof) exceed the total amount
of the Commitments at such time.

(ii) Within the limits of each Lender’s Commitment and subject to the limitation
set forth in Section 2.07(c), each Borrower may borrow, repay, prepay (as
provided in Section 2.07) and reborrow such amount or any portion thereof.

(iii) Each Borrowing shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, in the case of a
Borrowing denominated in an Alternate Currency, the Foreign Currency Equivalent
thereof in such Alternate Currency, rounded to the nearest 1,000,000 units of
such Alternate Currency) or, if less, the aggregate amount of the unused
Commitments and shall consist of Advances of the same Type made on the same day
by the Lenders ratably according to their respective Commitments.

(b) Termination and Reduction. (i) Optional. The Company shall have the right,
upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce each Lender’s Pro Rata Share of the unused
Commitments. Each partial reduction of the Commitments shall be in the aggregate
amount of at least $10,000,000 or a larger whole multiple of $1,000,000. On the
Termination Date, if the Borrower has made the Term Loan Election in accordance
with Section 2.07(a) prior to such date, and from time to time thereafter upon
each prepayment of the Advances, the Commitments of the Lenders shall be
automatically and permanently reduced on a pro rata basis by an amount equal to
the amount by which (i) the aggregate Commitments

 

364-DAY CREDIT AGREEMENT

17



--------------------------------------------------------------------------------

immediately prior to such reduction exceeds (ii) the aggregate unpaid principal
amount of all Advances outstanding at such time.

(ii) Mandatory. The aggregate Commitments of the Lenders shall be automatically
and permanently ratably reduced (A) to $1,000,000,000 on the Acquisition Date
and (B) to $750,000,000 on the date that is 90 days after the Acquisition Date.

SECTION 2.02 Making the Advances. (a) Determination of Eurocurrency Rate. The
Company (on its own behalf or on behalf of any Designated Borrower) may request
the Reference Bank, no earlier than 9:00 A.M. (New York City time) and no later
than 11:00 A.M. (New York City time) on the third Business Day before a proposed
Eurocurrency Rate Advance, to notify the Company of the Eurocurrency Rate that
would be applicable to an Advance in the principal amount, in the Currency, and
with the Interest Period as described by the Company in such request, which
request shall be substantially in the form of Exhibit A-1 hereto (a “Rate
Request”). Upon such request, the Reference Bank shall furnish such interest
rate to the Company no later than noon (New York City time) on the second
Business Day before the proposed Eurocurrency Rate Advance by delivering to the
Company a copy of the related Rate Request setting forth such rate and executed
by an authorized officer of the Reference Bank in the space provided therefor (a
“Rate Notification”). The relevant Borrower shall be entitled to rely on any
such notification and such rate shall be conclusive and binding on the Lenders
absent manifest error.

(b) Notice of Borrowing. Each Borrowing shall be made on notice by the Company
(on its own behalf or on behalf of any Designated Borrower) to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier, given not later than 11:00 A.M. (New York City time) on the date of
the proposed Borrowing if such Borrowing is to be comprised of Base Rate
Advances and no earlier than 9:00 A.M. (New York City time) and no later than
4:00 P.M. (New York City time) on the third Business Day prior to such date if
such Borrowing is to be comprised of Eurocurrency Rate Advances. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by
telephone confirmed immediately in writing, in substantially the form of Exhibit
A-2 hereto, specifying therein: (i) the name of the Borrower (which shall be the
Company or a Designated Borrower), (ii) the requested date of such Borrowing,
(iii) the Type of Advances comprising such Borrowing, (iv) the aggregate amount
and, for any Designated Borrower, the Currency of such Borrowing, and (v) in the
case of a Borrowing consisting of Eurocurrency Rate Advances, the initial
Interest Period for each such Advance. Each Lender shall, before 1:00 P.M.
(Local Time) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account for Advances denominated in the relevant Currency, in the
relevant Currency and in same day funds, such Lender’s Pro Rata Share of the
requested amount of such Borrowing. Promptly after the Administrative Agent’s
receipt of such funds (and in any event by the close of business New York City
time on the date of such Borrowing) and upon fulfillment of the applicable
conditions set forth in Article III, the Administrative Agent will make the
funds so received available to the Company or such other Borrower by depositing
the same in such Currency and in immediately available funds into such account
of the Company or such other Borrower, as applicable, maintained with the
Administrative Agent in New York City (if such Advance is denominated in
Dollars) or

 

364-DAY CREDIT AGREEMENT

18



--------------------------------------------------------------------------------

in the Principal Financial Center for any other Currency (if such Advance is
denominated in an Alternate Currency) as shall have been specified in the
related Notice of Borrowing.

(c) Illegality, Etc. Anything in subsection (a) or (b) above to the contrary
notwithstanding,

(i) if any Lender shall, at least one Business Day before the date of any
requested Eurocurrency Advance or the date of any conversion to or continuation
of a Eurocurrency Rate Advance, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or to fund or maintain Eurocurrency Rate Advances hereunder, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon (A) such Lender shall have no obligation to make
Eurocurrency Rate Advances, or to convert Advances into Eurocurrency Rate
Advances, until such Lender notifies the Company and the Administrative Agent
that the circumstances causing such suspension no longer exist and (B) each
Borrower shall be deemed to have converted all Eurocurrency Rate Advances of
such Lender then outstanding into Base Rate Advances in accordance with
Section 2.04 on and as of the date of the Administrative Agent’s receipt of such
notice, unless and to the extent such notice directs that one or more
Eurocurrency Rate Advances shall be so converted on the last day of the
applicable Interest Period, provided that (w) before giving any such notice,
such Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for such suspension and conversion and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender, (x) any
request by a Borrower for Eurocurrency Rate Advances during a time when a
Lender’s obligation to make, or convert Advances into, Eurocurrency Rate
Advances shall be suspended hereunder shall be deemed to be a request for, or
for conversion into, Base Rate Advances from such Lender, (y) all Advances that
would otherwise be made by such Lender as Eurocurrency Rate Advances during any
such suspension shall instead be made as Base Rate Advances and (z) in the event
any Lender shall notify the Administrative Agent and the Company of the
occurrence of the circumstances causing such suspension under this
Section 2.02(c), all payments and prepayments of principal that would otherwise
have been applied to repay the Eurocurrency Rate Advances that would have been
made by such Lender or the converted Eurocurrency Rate Advances shall instead be
applied to repay the Base Rate Advances made by such Lender in lieu of, or
resulting from the conversion of, such Eurocurrency Rate Advances;

(ii) if the Reference Bank cannot furnish the Eurocurrency Rate for any
Borrowing consisting of Eurocurrency Rate Advances because of conditions
existing in the London interbank market, the right of the Borrowers to select
Eurocurrency Rate Advances shall be suspended until the Reference Bank shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist;

(iii) if the Required Lenders shall, at least one Business Day before the date
of any requested Eurocurrency Rate Advance, notify the Administrative Agent that
the

 

364-DAY CREDIT AGREEMENT

19



--------------------------------------------------------------------------------

Eurocurrency Rate for any Interest Period will not adequately reflect the cost
to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Company and the Lenders, whereupon the Lenders
shall have no obligation to make, or convert Advances into, Eurocurrency Rate
Advances until the Administrative Agent shall notify the Company and the Lenders
that the circumstances causing such suspension no longer exist; and

(iv) if the Required Lenders shall, at least one Business Day before the date of
any Advance to a Designated Borrower, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lenders to perform their
obligations hereunder to make Advances or to fund or maintain Advances hereunder
to such Designated Borrower, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Company, whereupon the Lenders shall
have no obligation to make Advances to such Designated Borrower, until the
Administrative Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

(d) Effect of Failure to Fulfill Conditions. Each Notice of Borrowing shall be
irrevocable and binding on the Company and the relevant Designated Borrower. In
the case of any Borrowing that the related Notice of Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the relevant Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding anticipated
profits), cost or expense reasonably incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date, such indemnity to be paid
promptly upon receipt by the relevant Borrower of a certificate of such Lender
setting forth the calculation of the amount of the indemnity claimed by such
Lender.

(e) Funds Available. Unless the Administrative Agent shall have received notice
from a Lender prior to 1:00 P.M. (New York City time) on the date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the relevant Borrower on such date a corresponding amount. If
and to the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the relevant Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the relevant Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the relevant
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

 

364-DAY CREDIT AGREEMENT

20



--------------------------------------------------------------------------------

(f) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.

SECTION 2.03 Fees. (a) Commitment Fee. The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee in Dollars
on the aggregate amount of such Lender’s unused Commitment from the date hereof
in the case of each Lender and, in the case of each Person which becomes a
Lender pursuant to Section 8.07, from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender, until the
Termination Date at the Applicable Commitment Fee Rate, payable quarterly in
arrears on the last day of each March, June, September and December during the
term hereof and on the Termination Date; provided that no Defaulting Lender
shall be entitled to receive any commitment fee in respect of its unused
Commitment for any period during which that Lender is a Defaulting Lender (and
the Company shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender). All computations of the
commitment fee shall be based on a year of 360 days.

(b) Administrative Agent’s Fees. The Company shall pay to the Administrative
Agent in Dollars for its own account such fees as may from time to time be
agreed between the Company and the Administrative Agent.

SECTION 2.04 Continuation and Conversion. (a) General. Subject to the other
provisions hereof, each Borrower shall have the option (i) to convert all or any
part of an outstanding Borrowing consisting of Base Rate Advances to a Borrowing
consisting of Eurocurrency Rate Advances, (ii) to convert all or any part of an
outstanding Borrowing in Dollars consisting of Eurocurrency Rate Advances to a
Borrowing consisting of Base Rate Advances, or (iii) to continue all or any part
of an outstanding Borrowing consisting of Eurocurrency Rate Advances as a
Borrowing consisting of Eurocurrency Rate Advances for an additional Interest
Period; provided that no Borrowing consisting of Eurocurrency Rate Advances
shall be so converted other than as contemplated by Section 2.02(c) or
continued, until the expiration of the Interest Period applicable thereto.

(b) Notice of Conversion or Continuation. In order to elect to convert or
continue a Borrowing hereunder, the Company (on its own behalf or on behalf of
any Designated Borrower) shall deliver an irrevocable notice thereof (a “Notice
of Conversion or Continuation”) to the Administrative Agent by telecopier or by
telephone confirmed immediately in writing, no later than (i) 11:00 A.M., (New
York City time) on the proposed conversion date in the case of a conversion to
Base Rate Advances and (ii) no earlier than 9:00 A.M. (New York City time) and
no later than 4:00 P.M. (New York City time) on the third Business Day in
advance of the proposed conversion or continuation date in the case of a
conversion to, or a continuation of, Eurocurrency Rate Advances, substantially
in the form of Exhibit B hereto. A Notice of Conversion or Continuation shall
specify (w) the requested conversion or continuation date (which shall be a
Business Day), (x) the amount and Type of the Advances to be converted or
continued, (y) whether a conversion or continuation is requested, and (z) in the
case of a conversion to, or a continuation of, Eurocurrency Rate Advances, the
requested Interest Period. The relevant Eurocurrency Rate for such Interest
Period in the case of a

 

364-DAY CREDIT AGREEMENT

21



--------------------------------------------------------------------------------

conversion to, or a continuation of, Eurocurrency Rate Advances shall be
determined in the manner provided in Section 2.02(a) as if such conversion or
continuation is instead new Eurocurrency Rate Advances in such amount, on such
date and for such Interest Period. If the Company fails to give a Notice of
Conversion or Continuation with respect to an outstanding Borrowing consisting
of Eurocurrency Rate Advances in Dollars as provided in clause (ii) above, the
Company shall be deemed to have converted such Eurocurrency Rate Advances into
Base Rate Advances in accordance with this Section 2.04 if such Advances are
outstanding after the last day of the Interest Period with respect thereto. If
the Company fails to give a Notice of Conversion or Continuation with respect to
an outstanding Borrowing consisting of Eurocurrency Rate Advances in an
Alternate Currency as provided in clause (ii) above, the Company shall be deemed
to have converted such Eurocurrency Rate Advances into a Eurocurrency Rate
Advance with an Interest Period of one (1) month in accordance with this
Section 2.04 if such Advances are outstanding after the last day of the Interest
Period with respect thereto.

SECTION 2.05 Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date the
proceeds of such Advance are made available to such Borrower until such
principal amount shall be paid in full, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal to the Base Rate in effect from time to time plus the Applicable Base Rate
Margin, payable in arrears quarterly on the last Business Day of each fiscal
quarter during the period such Base Rate Advance remains outstanding and on the
date such Base Rate Advance shall be paid in full;

(b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Eurocurrency Margin for such Interest Period, payable in arrears on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs during such Interest Period every three
months from the first day of such Interest Period;

(c) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal amount of all
Advances and, to the extent permitted by law, overdue interest in respect of all
Advances, shall bear interest at a rate per annum equal to the sum of two
percent (2%) plus the interest rate otherwise applicable hereunder to such
principal amount in effect from time to time. In the event that, and for so long
as, any Default under Section 6.01(a) shall have occurred and be continuing, the
outstanding principal amount of the Advance with respect to which such Default
has occurred and is continuing shall bear interest at a rate per annum equal to
the sum of two percent (2%) plus the interest rate otherwise applicable
hereunder to such principal amount in effect from time to time.

SECTION 2.06 Additional Interest on Eurocurrency Rate Advances. Each Borrower
shall pay to each Lender, during each period as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal

 

364-DAY CREDIT AGREEMENT

22



--------------------------------------------------------------------------------

amount of each Eurocurrency Rate Advance of such Lender outstanding during such
period, from the later of the date such reserves are required and the making of
such Advance until the earlier of the date such reserves are no longer required
and such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurocurrency Rate
for the Interest Period applicable to such Advance from (ii) the rate obtained
by dividing such Eurocurrency Rate by a percentage equal to 100% minus the
average Eurocurrency Rate Reserve Percentage of such Lender during such period,
payable on each date on which interest is payable on such Advance. Such Lender
shall determine the amount of such additional interest, if any, and promptly
notify the relevant Borrower through the Administrative Agent of the amount
thereof.

SECTION 2.07 Repayment; Prepayment of Advances; Etc. (a) Repayment. Each
Borrower shall, subject to the next succeeding sentence, repay to the
Administrative Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Advances then outstanding. The
Company may, upon not less than 15 days’ notice to the Administrative Agent,
elect (the “Term Loan Election”) to convert all of the Advances outstanding on
the Termination Date in effect at such time into a term loan which the Borrowers
shall repay in full ratably to the Lenders on the Maturity Date; provided that
the Term Loan Election may not be exercised unless (i) the Borrower has, on or
prior to the Termination Date, paid to the Administrative Agent for the account
of each Lender, a fee equal to 1.00% of the principal amount of the Advances
outstanding on the Termination Date, each such fee to be allocated to the
Lenders in accordance with their respective Pro Rata Shares; and (ii) the
conditions listed in Section 3.02(i)(x) and (y) are satisfied on the date of
notice of the Term Loan Election and on the date on which the Term Loan Election
is to be effected. All Advances converted into a term loan pursuant to this
Section 2.07 shall continue to constitute Advances except that the Borrowers may
not reborrow pursuant to Section 2.01 after all or any portion of such Advances
have been prepaid pursuant to Section 2.07(b).

(b) Prepayment of Advances. No Borrower shall have the right to prepay any
principal amount of any Advances other than as provided in this Section 2.07.

(i) Optional. Any Borrower may, upon notice no later than 11:00 A.M. (New York
City time) on the second Business Day before the prepayment of Eurocurrency Rate
Advances, and no later than 11:00 A.M. (New York City time) on the day of the
prepayment in the case of Base Rate Advances, in either case to the
Administrative Agent and stating the proposed date and principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
each partial prepayment shall be in the aggregate principal amount of at least
$5,000,000 or a larger whole multiple of $1,000,000 (or, in the case of Advances
denominated in an Alternate Currency, the Foreign Currency Equivalent thereof in
such Alternate Currency, rounded to the nearest 1,000,000 units of such
Alternate Currency) and, in the case of a payment or prepayment of a
Eurocurrency Rate Advance other than on the last day of the Interest Period for
such Advance as provided herein, shall have the consequences set forth in
Section 8.04(b).

(ii) Change of Control. The Company shall notify the Administrative Agent
immediately upon becoming aware of any Change of Control. Upon receipt of such

 

364-DAY CREDIT AGREEMENT

23



--------------------------------------------------------------------------------

notice and for a period of 90 days thereafter, the Required Lenders shall be
entitled, by written notice to the Company received within such period, to
terminate the Commitments in whole and require the Company and any other
Borrower to prepay all outstanding Advances within 5 Business Days of its
receipt of such notice, together with any accrued and unpaid interest thereon to
the date of such prepayment and any other amounts due hereunder. Notwithstanding
any other provision contained herein, a Change of Control shall not, in and of
itself, constitute a Default hereunder.

(iii) Mandatory. If at on any Business Day the aggregate outstanding principal
amount of the Advances (for which purpose the amount of any Advance that is
denominated in an Alternate Currency shall be deemed to be the Dollar Equivalent
thereof as of the date of determination), would exceed 100% of the aggregate
amount of the Commitments (including by reason of a reduction of the Commitments
pursuant to Section 2.01(b)(ii)), the Company shall, on such Business Day,
prepay the Advances, or cause Advances to be prepaid, in such amounts that after
giving effect to such action the aggregate outstanding principal amount of the
Advances does not exceed the aggregate amount of the Commitments.

Each prepayment made pursuant to this Section 2.07(b) shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a Eurocurrency Rate
Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 8.04(b). The Administrative Agent shall give prompt notice of any
prepayment required under this Section 2.07(b) to the Lenders.

(c) Alternate Currency Revaluation. (i) If at any time by reason of fluctuations
in foreign exchange rates the aggregate outstanding principal amount of all
Advances (for which purpose the amount of any Advance that is denominated in an
Alternate Currency shall be deemed to be the Dollar Equivalent thereof as of the
date of determination) exceeds 105% of the aggregate amount of the Commitments
at such time, the Administrative Agent shall use all reasonable efforts to give
prompt written notice thereof to the Company, specifying the amount to be
prepaid under this clause (i), and the Company shall, within five Business Days
of the date of such notice, prepay the Advances, or cause Advances to be
prepaid, in an amount so that after giving effect thereto the aggregate
outstanding principal amount of the Advances (determined as aforesaid) does not
exceed the aggregate amount of the Commitments; provided that any such payment
shall be accompanied by any amounts payable under Section 8.04(b). The
determination of which Advances to prepay hereunder shall be at the sole option
of the Company. The determinations of the Administrative Agent hereunder shall
be conclusive and binding on the Borrowers in the absence of manifest error.

(ii) In addition, if on the last day of any Interest Period the aggregate
outstanding principal amount of the Advances (for which purpose the amount of
any Advance that is denominated in an Alternate Currency shall be deemed to be
the Dollar Equivalent thereof as of the date of determination), would exceed
100% of the aggregate amount of the Commitments, the Administrative Agent shall
use all reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (ii), and the Company
shall, within five Business Days of the date of

 

364-DAY CREDIT AGREEMENT

24



--------------------------------------------------------------------------------

such notice, prepay the Advances, or cause Advances to be prepaid, or reduce the
requested Advances in such amounts that after giving effect to such action the
aggregate outstanding principal amount of the Advances does not exceed the
aggregate amount of the Commitments; provided that any such payment shall be
accompanied by any amounts payable under Section 8.04(b). The determination of
which Advances to prepay hereunder shall be at the sole option of the Company.
The determinations of the Administrative Agent hereunder shall be conclusive and
binding on the Borrowers in the absence of manifest error.

SECTION 2.08 Increased Costs. (a) Changes in Law, Etc. If, due to (i) the
introduction of or any change in or in the official interpretation of any law or
regulation on or after the date of this Agreement, or (ii) the compliance with
any guideline or request not applicable on the date of this Agreement from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances, then upon demand
by such Lender received by the Company (with a copy of such demand to the
Administrative Agent) accompanied by the certificate described in the next
sentence, pay, or cause to be paid, to the Administrative Agent for the account
of such Lender additional amounts sufficient to compensate such Lender for such
increased cost, such amounts to be due and payable within two Business Days of
such Lender’s invoice therefor. A certificate as to the amount of such increased
cost, submitted to the Company and the Administrative Agent by such Lender,
shall be conclusive and binding on the Borrowers for all purposes, absent
manifest error.

(b) Capital Adequacy. If, due to (i) the introduction of or any change in or in
the official interpretation of any law or regulation on or after the date of
this Agreement, or (ii) the compliance with any guideline or request not
applicable on the date of this Agreement from any central bank or other
governmental authority (whether or not having the force of law), any Lender
determines that the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender has been or would be
affected and that the amount of such capital is increased by or based upon the
existence of such Lender’s Advances or commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender received by the
Company within such time from the relevant change or introduction described
above as is reasonably required in order to determine the effect thereof (with a
copy of such demand to the Administrative Agent) accompanied by a certificate of
such Lender as to the amounts demanded, the Company shall pay, or cause to be
paid, to the Administrative Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation, as the case may be, to the extent that such
Lender reasonably determines such increase in capital to be allocable to the
existence of such Lender’s Advances or commitment to lend hereunder, such
amounts to be due and payable within two days of such Lender’s invoice therefor.
A certificate as to such amounts submitted to the Company and the Administrative
Agent by such Lender shall be conclusive and binding on the Borrowers for all
purposes, absent manifest error. For the avoidance of doubt, this
Section 2.08(b) shall apply to all requests, rules, guidelines or directives
concerning capital adequacy issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act, regardless of the date adopted, issued,
promulgated or implemented.

 

364-DAY CREDIT AGREEMENT

25



--------------------------------------------------------------------------------

SECTION 2.09 Payments and Computations. (a) Manner of Payment. Each Borrower
shall make each payment hereunder and under the Notes without deduction, setoff
or counterclaim not later than 11:00 A.M. (Local Time) on the day when due to
the Administrative Agent at the Administrative Agent’s Account in the Principal
Financial Center for the relevant Currency in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like Currency and funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(d), 2.06, 2.08, 2.10 or
8.04(b)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance (which shall not include any
Borrower) shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. The making by any
Borrower of any payment to the Administrative Agent for the account of any
Lender as herein provided shall pro tanto discharge the relevant obligation of
such Borrower to such Lender.

(b) Setoff. If a Default or an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other indebtedness at any time owing by such
Lender to any Borrower against any of and all the obligations of such Borrower
now or hereafter existing under this Agreement and the Notes held by such
Lender, although such obligations may be unmatured. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

(c) Interest. All computations of interest based on (i) the Base Rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and (ii) the Eurocurrency Rate for Advances or the Federal
Funds Rate and all computations of interest pursuant to Section 2.06 shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. Each
determination by the Reference Bank of an interest rate for any Advance
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Business Days. Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided that if such extension would cause payment of interest
on or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

364-DAY CREDIT AGREEMENT

26



--------------------------------------------------------------------------------

(e) Assumption of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate (if such Advance is denominated in Dollars) or
at the London interbank offered rate for the relevant Currency (if such Advance
is denominated in an Alternate Currency).

(f) Rate Information. The Reference Bank shall notify the Company and the
Administrative Agent of the Base Rate in effect on the first Business Day on
which a Base Rate Advance is outstanding and each day on which a change in the
Base Rate occurs, each in sufficient detail to enable the Company to calculate
interest payments hereunder with respect to Base Rate Advances, and shall
provide such information to any Lender promptly upon its request. The Company
will provide to the Administrative Agent (i) promptly upon receipt thereof
copies of the information received by the Company pursuant to the immediately
preceding sentence or any Rate Notification received pursuant to
Section 2.02(a), (ii) promptly upon the making of any interest payment with
respect to a Base Rate Advance hereunder a schedule based on such information
setting forth the Base Rate for each day in the period in which such Advance was
outstanding, and (iii) promptly upon obtaining knowledge thereof, notice of any
change in the rating assigned by Standard & Poor’s, Moody’s, or Fitch to the
Company’s Long-Term Indebtedness and the date of such change, provided that the
Company’s failure to provide any of the foregoing information shall be deemed
not to be a Default or Event of Default hereunder.

(g) Currency of Payments. All payments of principal of and interest on, and any
amounts payable under Section 2.06 in respect of, an Advance that is denominated
in a particular Currency shall be made in such Currency, and all other amounts
payable under this Agreement (except as specified in Section 9.06) shall be paid
in Dollars.

SECTION 2.10 Taxes. (a) General. Any and all payments by each Loan Party
hereunder or under the Notes shall be made in accordance with Section 2.09, free
and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(which are, with respect to payments by the Company or the Subsidiary Guarantor
only, not in effect or not imposed on the date of this Agreement); excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on its
income, and franchise taxes imposed on it by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).

 

364-DAY CREDIT AGREEMENT

27



--------------------------------------------------------------------------------

(b) Other Taxes. In addition, each Loan Party agrees to pay any stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement not in effect or not imposed on the date of this Agreement or the
Notes (hereinafter referred to as “Other Taxes”) upon notice from the Lender.

(c) Tax Indemnity. Each Loan Party will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.

(d) Receipt. Within 30 days after the date of any payment of Taxes, each Loan
Party will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof.

SECTION 2.11 Promissory Notes. Any Lender may request that Advances of any Type
made by it be evidenced by a promissory note. In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit E (a “Note”) in the
case of the Advances. Thereafter, such Advances evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.07) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

SECTION 2.12 Use of Proceeds of Advances. Each Borrower will use the proceeds of
the Advances solely for general corporate purposes, including, without
limitation, for the acquisition of Margin Stock.

SECTION 2.13 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of any Defaulting
Lender under this Agreement (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting

 

364-DAY CREDIT AGREEMENT

28



--------------------------------------------------------------------------------

Lender’s breach of its obligations under this Agreement; and fifth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Advance in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Advances were made at a time when the applicable
conditions set forth in Article III were satisfied or waived, such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.13, performance by the
Borrowers of their obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.13. The rights and remedies against a
Defaulting Lender under this Section 2.13 are in addition to any other rights
and remedies which the Borrowers, the Administrative Agent or any Lender may
have against such Defaulting Lender.

(c) If the Company and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause such
Advances to be held on a pro rata basis by the Lenders in accordance with their
pro rata share, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.14 Borrowings by Designated Borrowers. (a) The Company may, at any
time or from time to time, upon not less than 10 Business Day’s notice to the
Administrative Agent, designate one or more Subsidiaries organized in any of the
jurisdictions listed on Schedule III or, subject to the final two paragraphs of
this clause (a) below, any other jurisdiction, as Borrowers hereunder. Upon any
such designation of a Subsidiary and the Administrative Agent’s receipt of each
of the following (copies of which will be promptly furnished by the
Administrative Agent to the Lenders), which shall be in form and substance
reasonably satisfactory to the Administrative Agent, such Subsidiary shall be a
Designated Borrower and a Borrower entitled to make Borrowings on and subject to
the terms and conditions of this Agreement:

(i) Executed Counterparts. A designation letter (a “Designation Letter”) in
duplicate, in substantially the form of Exhibit F, duly completed and executed
by the Company and such Designated Borrower and delivered to the Administrative
Agent at least ten Business Days before the date on which such Subsidiary is to
become a Designated Borrower;

 

364-DAY CREDIT AGREEMENT

29



--------------------------------------------------------------------------------

(ii) Opinion of Counsel to the Designated Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of the
Designation Letter) of reputable counsel to such Designated Borrower (which may
be internal counsel) in the relevant jurisdiction (and such Designated Borrower
hereby and by delivery of such Designation Letter instruct such counsel to
deliver such opinion to the Lenders and the Administrative Agent), as to the due
organization of such Designated Borrower under the laws of its jurisdiction of
organization, the due authorization, execution and delivery by such Designated
Borrower of such Designation Letter and of the making of Borrowings by it
hereunder, the obtaining of all licenses, approvals and consents of, and the
making of all filings and registrations with, any applicable Governmental
Authority required in connection therewith and the legality, validity and
binding effect and enforceability thereof, and such other legal matters relating
thereto as the Administrative Agent may reasonably request;

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including without limitation certified copies of
the charter and by-laws of such Designated Borrower and of resolutions of its
Board of Directors authorizing such Designated Borrower’s acceptance of the
Company’s designation as a “Designated Borrower” and its becoming a Borrower
under this Agreement, and of all documents evidencing all other necessary
corporate or other action required with respect to such Designated Borrower
becoming party to this Agreement;

(iv) Process Agent. Evidence that the Process Agent has agreed to act as agent
for service of process in New York, New York on behalf of such Designated
Borrower under the Loan Documents.

(v) Expenses. Evidence that such Designated Borrower or the Company shall have
paid any and all expenses reasonably incurred by the Administrative Agent
(including the reasonable fees and expenses of counsel to the Administrative
Agent) in connection with its designation as a Designated Borrower; and

(vi) Other Items. Such other documents relating thereto as the Administrative
Agent or any Lender or special New York counsel to the Administrative Agent may
reasonably request, including any documentation and other evidence which may be
requested by the Administrative Agent or any Lender to comply with and/or
administer any “know your customer” or other customer identification related
policies and procedures required under applicable laws and regulations.

If the Company shall designate as a Designated Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Borrower (and such Lender shall, to the extent of
Advances made to such Designated Borrower, be deemed for all purposes hereof to
have pro tanto assigned such Advances and participations to such Affiliate in
compliance with the provisions of Section 8.07).

As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Designated

 

364-DAY CREDIT AGREEMENT

30



--------------------------------------------------------------------------------

Borrower, and in any event no later than five Business Days after the delivery
of such notice, for a Designated Borrower that is organized under the laws of a
jurisdiction other than of the United States or a political subdivision thereof
or a jurisdiction listed on Schedule III, any Lender that may not legally lend
to, establish credit for the account of and/or do any business whatsoever with
such Designated Borrower directly or through an Affiliate of such Lender as
provided in the immediately preceding paragraph (a “Protesting Lender”) shall so
notify the Company and the Administrative Agent in writing. With respect to each
Protesting Lender, the Company shall, effective on or before the date that such
Designated Borrower shall have the right to borrow hereunder, either (A) notify
the Administrative Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, or (B) cancel its request to designate such Subsidiary
as a “Designated Borrower” hereunder.

(b) So long as all principal of and interest on all Advances made to any
Designated Borrower and all other amounts payable by such Designated Borrower
under this Agreement and the other Loan Documents have been paid in full, the
Company may terminate the status of such Designated Borrower as a Borrower
hereunder by furnishing to the Administrative Agent a letter (a “Termination
Letter”) in substantially the form of Exhibit G, duly completed and executed by
the Company. Any Termination Letter furnished hereunder shall be effective upon
receipt thereof by the Administrative Agent, which shall promptly so notify the
Lenders. Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Designated Borrower shall not terminate (i) any obligation
of such Borrower that remains unpaid at the time of such delivery (including
without limitation any obligation arising thereafter in respect of such Borrower
under Section 2.08 or Section 2.10) or (ii) the obligations of the Company under
Article IX with respect to any unpaid obligations of such Borrower.

SECTION 2.15 European Monetary Union. (a) Definitions. In this Section 2.15 and
in each other provision of this Agreement to which reference is made in this
Section 2.15 (whether expressly or impliedly), the following terms have the
meanings given to them in this Section 2.15:

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency, being in part the implementation of the third stage of EMU.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

364-DAY CREDIT AGREEMENT

31



--------------------------------------------------------------------------------

“Target Operating Day” shall mean any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer system (or any
successor settlement system) is not operating (as determined by the
Administrative Agent).

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

(b) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in the Euro, the Administrative Agent shall not be
liable to the Company or any of the Lenders in any way whatsoever for any delay,
or the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds to the account of the Company or any Lender,
as the case may be, in the Principal Financial Center in the Participating
Member State which the Company or, as the case may be, such Lender shall have
specified for such purpose. In this paragraph (b), “all relevant steps” shall
mean all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Administrative
Agent may from time to time reasonably determine for the purpose of clearing or
settling payments of the Euro.

(c) Determination of Eurocurrency Rate. For the purposes of determining the date
on which the applicable rate for Eurocurrency Rate Advances is determined under
this Agreement for any Advance denominated in the Euro for any Interest Period
therefor, references in this Agreement to London Banking Days shall be deemed to
be references to Target Operating Days.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01 Condition Precedent to Effectiveness. This Agreement shall become
effective as of the time of the delivery of all evidence referenced in clause
(g) below on the date (the “Effective Date”), which shall be on or before
July 22, 2011, as of which the Administrative Agent shall confirm to the Company
that it has received the following, each dated such day, in form and substance
satisfactory to the Administrative Agent and (except for any Notes) in
sufficient copies for each Lender:

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;

 

364-DAY CREDIT AGREEMENT

32



--------------------------------------------------------------------------------

(b) Authority and Approvals. Certified copies of the resolutions of the Board of
Directors of each of the Guarantors (or equivalent documents) authorizing and
approving this Agreement, the other Loan Documents to which it is a party and
the transactions contemplated hereby and thereby and certified copies of all
documents evidencing all necessary corporate action and all other necessary
action (corporate, partnership or otherwise) and governmental approvals, if any,
with respect to this Agreement and the other Loan Documents to which it is a
party;

(c) Secretary’s or Assistant Secretary’s Certificate. A certificate of the
Secretary or an Assistant Secretary of each of the Guarantors, dated the
Effective Date, certifying the names and true signatures of the officers of such
Guarantor authorized to execute and deliver this Agreement, the Notes, and the
other documents to which it is a party and to be delivered hereunder;

(d) Legal Opinions. An opinion of counsel to the Company and of the Subsidiary
Guarantor, dated the Effective Date, substantially in the form of Exhibit C
hereto;

(e) Closing Certificate. A certificate of a senior financial officer of the
Company, dated the Effective Date, certifying that the representations and
warranties set forth in Article IV are true on such date as if made on and as of
such date and that no Default has occurred and is continuing on such date; and

(f) Fees and Expenses. Evidence satisfactory to the Administrative Agent that
the Company shall have paid to the Administrative Agent for account of the
Lenders such up-front fees in connection with the execution of this Agreement as
the Company and the Administrative Agent shall have agreed upon.

SECTION 3.02 Conditions Precedent to Each Advance. The obligation of each Lender
to make each Advance (including the initial Advance) as part of a Borrowing
shall be subject to the further conditions precedent that (i) on the date of
such Borrowing the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing and the acceptance by the relevant Borrower
of the proceeds of such Advance shall constitute a representation and warranty
by such Borrower that on the date of such Advance the following statements shall
be true): (x) the representations and warranties contained in Section 4.01
(other than the Excluded Representation) and, to the extent applicable, in the
Designation Letter of such Borrower are correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date (it being understood and agreed that any representation or
warranty which expressly refers by its terms to a specified date shall be
required to be true and correct in all material respects only as of such date),
and (y) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that would
constitute a Default or an Event of Default and (ii) in the case of a requested
Borrowing the proceeds of which are to be used to buy or carry any Margin Stock,
the Company shall deliver to the Administrative Agent a certificate of a senior
financial officer of the Company accompanying the relevant Notice of Borrowing
setting forth in reasonable detail the basis upon which the Company has made the
representation set forth in the third sentence of Section 4.01(l) on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to

 

364-DAY CREDIT AGREEMENT

33



--------------------------------------------------------------------------------

the application of the proceeds therefrom, together with (if so requested by the
Administrative Agent) a duly completed Form U-1 or Form G-3 satisfactory to the
Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Corporate Existence. The Company is a corporation duly organized and validly
existing under the laws of the State of Connecticut. The Subsidiary Guarantor is
a corporation duly organized and validly existing under the laws of the State of
Maryland.

(b) Corporate Authorization, Etc. The execution, delivery and performance by
each Guarantor of this Agreement and the Notes to which it is a party are within
such Guarantor’s corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (i) the charter or bylaws of such
Guarantor or (ii) any law or contractual restriction binding on or affecting the
Company or any of its Subsidiaries.

(c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by either Guarantor of this Agreement or
the Notes to which it is a party.

(d) Enforceability. This Agreement is and, upon issuance and delivery thereof in
accordance with this Agreement, each Note to which it is to be a party will be
the legal, valid and binding obligations of each Guarantor, enforceable against
such Guarantor in accordance with their respective terms.

(e) Financial Information. The consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of January 1, 2011, and the related statements of
income and retained earnings of the Company and its Consolidated Subsidiaries
for the fiscal year then ended, copies of which have been furnished to the
Lenders, fairly present in all material respects the financial condition of the
Company and its Consolidated Subsidiaries as of such date and the results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied.

(f) No Litigation. Except as disclosed or otherwise reflected in the Company’s
Annual Report on Form 10-K for the year ended January 1, 2011, there is no
pending or (to the best of the Company’s knowledge) threatened action or
proceeding against the Company or any of its Subsidiaries or relating to any of
their respective properties before any court, governmental agency or arbitrator,
which could reasonably be expected to have a Material Adverse Effect or which
purports to affect the legality, validity or enforceability of this Agreement or
any Note.

 

364-DAY CREDIT AGREEMENT

34



--------------------------------------------------------------------------------

(g) No Material Adverse Effect. Since January 1, 2011, there has been no event,
act or condition which has had a Material Adverse Effect.

(h) Environmental Matters. Except as disclosed or otherwise reflected in the
Company’s Annual Report on Form 10-K for the year ended January 1, 2011, neither
the Company nor any of its Subsidiaries has received notice or otherwise
obtained knowledge of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect arising in connection with (i) any non-compliance with
or violation of the requirements of any applicable federal, state or local
environmental health or safety statutes or regulations, or (ii) the release or
threatened release of any toxic or hazardous waste, substance or constituent
into the environment.

(i) Investment Company. Neither Guarantor is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(j) Disclosure. The information furnished in writing by or on behalf of any Loan
Party to the Lenders in connection with the negotiation, execution and delivery
of this Agreement or any other Loan Document does not contain any material
misstatements of fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

(k) No Defaults. Neither Guarantor (i) is in default under or with respect to
this Agreement or any Note to which it is a party, and (ii) is in default under
or with respect to any other agreement, instrument or undertaking to which it is
a party or by which it or any of its property is bound in any respect which
could reasonably be expected to result in a Material Adverse Effect.

(l) Use of Proceeds, Etc. All proceeds of each Advance will be used by each
Borrower only in accordance with the provisions of Section 2.12. No Borrower is
or will be engaged in the business of extending credit for the purpose of buying
or carrying Margin Stock and no proceeds of any Advance will be used to extend
credit to others for the purpose of buying or carrying any Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X issued by the Board of
Governors of the Federal Reserve System.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01 Affirmative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) Financial Information. The Company will furnish to the Lenders:

 

364-DAY CREDIT AGREEMENT

35



--------------------------------------------------------------------------------

(i) Quarterly Financial Statements. Within 50 days after the close of each
quarterly accounting period in each fiscal year of the Company, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarterly period and the related consolidated and consolidating statements
of income, retained earnings and cash flows for such quarterly period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, in each case setting forth comparative figures for the related periods
in the prior fiscal year.

(ii) Annual Financial Statements. Within 95 days after the close of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income, retained earnings and cash flows for such
fiscal year, setting forth comparative figures for the preceding fiscal year and
reported on without qualification by independent certified public accountants of
recognized national standing, in each case together with a report of such
accounting firm stating that in the course of its regular audit of the
consolidated financial statements of the Company, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Default or Event of Default relating to accounting
matters (including, without limitation, in respect of Section 5.01(f)), or if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.

(iii) Officer’s Certificates. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of a senior financial
officer of the Company which certifies (x) that such financial statements fairly
present the financial condition and the results of operations of the Company and
its Consolidated Subsidiaries on the dates and for the periods indicated, and
(y) that such officer has reviewed the terms of this Agreement and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Company and its Consolidated Subsidiaries
during the accounting period covered by such financial statements, and that as a
result of such review such officer has concluded that no Default or Event of
Default has occurred during the period commencing at the beginning of the
accounting period covered by the financial statements accompanied by such
certificate and ending on the date of such certificate or, if any Default or
Event of Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Company proposes to take in respect thereof. Such
certificate shall set forth the calculations required to establish whether the
Company was in compliance with the provisions of Section 5.01(f) for the
twelve-month period ending as at the end of the accounting period covered by the
financial statements accompanied by such certificate.

(iv) Notice of Default or Litigation. Promptly after any Loan Party obtains
knowledge thereof, notice of (i) the occurrence of any Default or Event of
Default, or (ii) any litigation or governmental proceeding pending or threatened
against any Loan Party or other event, act or condition which could reasonably
be expected to result in a Material Adverse Effect.

(v) SEC Filings. Promptly upon transmission thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Company shall file with the Securities and Exchange
Commission or any

 

364-DAY CREDIT AGREEMENT

36



--------------------------------------------------------------------------------

governmental agencies substituted therefor or which the Company shall send to
its stockholders.

(vi) Other Information. From time to time, and as soon as reasonably
practicable, such other information or documents (financial or otherwise) as any
Lender through the Administrative Agent may from time to time reasonably
request.

Reports and financial statements required to be delivered by the Company
pursuant clauses (i), (ii) and (v) of this Section 5.01 (a) shall be deemed to
have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.stanleyblackanddecker.com, or when such reports, or reports containing such
financial statements are posted on the website of the Securities and Exchange
Commission at www.sec.gov; provided that it shall deliver such paper copies of
the reports and financial statements referred to in Clauses (i), (ii) and (v) of
this Section 5.01(a) to the Administrative Agent or any Lender who request it to
deliver such paper copies until written notice to cease delivering paper copies
is given by the Administrative Agent or such Lender.

(b) Compliance with Law. The Company shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of all governmental bodies, domestic or foreign, in respect
of the conduct of their business and the ownership of their property, except
such non-compliance as could not reasonably be expected to result in a Material
Adverse Effect at the time of such non-compliance or in the foreseeable future.

(c) Payment of Taxes. The Company shall pay or cause to be paid, and shall cause
each of its Subsidiaries to pay or cause to be paid, when due, all taxes,
charges and assessments and all other lawful claims required to be paid by the
Company or such Subsidiaries, except (x) as contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves have been
established with respect thereto in accordance with GAAP and (y) where such
nonpayment could not reasonably be expected to result in a Material Adverse
Effect.

(d) Preservation of Corporate Existence. Except as otherwise permitted by this
Agreement, the Company shall, and shall cause each of its Subsidiaries to, do
all things necessary to preserve, renew and keep in full force and effect its
corporate existence and the licenses, permits, rights and franchises necessary
to the proper conduct of its business, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries will engage in any business if, as a result,
the general nature of the business, taken on a consolidated basis, which would
then be engaged in by the Company and its Subsidiaries would be substantially
changed from the general nature of the business engaged in by the Company and
its Subsidiaries on the date of this Agreement.

(e) Maintenance of Books and Records. The Company will maintain financial
records in accordance with GAAP, consistently applied. The representatives of
the Administrative Agent or any of the Lenders shall have the right to visit and
inspect any of the properties of the Company and of any of its Subsidiaries, to
examine their books of account and records and take notes and make transcripts
therefrom, and to

 

364-DAY CREDIT AGREEMENT

37



--------------------------------------------------------------------------------

discuss their affairs, finances and accounts with, and be advised as to the same
by, their officers upon reasonable prior notice at such reasonable times and
intervals as may be requested (subject to the standard policies of the Company
and its Subsidiaries as to access, safety and, without prejudice to the
reasonable requirements of lending institutions and their regulatory
supervisors, confidentiality).

(f) Interest Coverage Ratio. The Company shall maintain, for each period of four
consecutive fiscal quarters of the Company, an Interest Coverage Ratio of not
less than 3.50 to 1.00.

SECTION 5.02 Negative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) No Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any Principal Property now owned or hereafter acquired
(unless the Company secures the Advances made hereunder equally and ratably with
such Lien), other than:

(i) Liens existing and disclosed to the Lenders in writing prior to the date
hereof;

(ii) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate bonds have been posted;

(iv) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(v) easements, rights-of-way, zoning and similar restrictions and other similar
charges or encumbrances not interfering with the ordinary conduct of the
business of the Company or any of its Subsidiaries and which do not detract
materially from the value of the property to which they attach or impair
materially the use thereof by the Company or any of its Subsidiaries;

(vi) Liens on property of any Person existing at the time such Person becomes a
Subsidiary of the Company and not created in contemplation thereof;

(vii) Liens securing Indebtedness owed by a Subsidiary of the Company to the
Company or another Subsidiary of the Company;

 

364-DAY CREDIT AGREEMENT

38



--------------------------------------------------------------------------------

(viii) any Lien arising solely by operation of law in the ordinary course of
business or which is contained in a contract for the purchase or sale of goods
or services entered into in the ordinary course of business;

(ix) Liens on any property existing at the time of acquisition but only if the
amount of outstanding Indebtedness secured thereby does not exceed the lesser of
the fair market value or the purchase price of the property as purchased;

(x) any Lien securing the purchase price of revenues or assets purchased after
the date hereof or the cost of repairing or altering, constructing, developing
or substantially improving all or any part of such revenues or assets; provided
that such Lien attaches only to such revenues or assets (including any
improvements) and the Indebtedness thereby secured does not exceed the lesser of
the fair market value or the purchase price of the revenues or assets (including
any improvements) as purchased;

(xi) any other Liens on Principal Properties securing Indebtedness which in the
aggregate, together with Attributable Debt, does not exceed 10% of Consolidated
Net Worth at any time outstanding; and

(xii) any extension, renewal or replacement of any of the Liens referred to
above; provided that the Indebtedness secured by any such extension, renewal or
replacement does not exceed the sum of the principal amount of the Indebtedness
originally secured thereby and any fee incurred in connection with such
transaction.

(b) Merger, Etc. The Company shall not (i) enter into any merger or
consolidation, or liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, or (ii) permit any of its Subsidiaries to do so, if such action could
reasonably be expected to have a Material Adverse Effect, except that (1) any
wholly-owned Subsidiary of the Company may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, the Company or any other
wholly-owned Subsidiary of the Company and (2) the Company or any of its
Subsidiaries may enter into any merger or consolidation so long as in the case
of a transaction involving the Company, the Company, or in the case of any other
transaction, a Subsidiary of the Company, is the surviving entity in such
transaction and, after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing.

(c) Sale-Leasebacks. The Company shall not, and shall not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real or personal or mixed) whether now owned or hereafter acquired, (i) which
the Company or such Subsidiary has sold or transferred or is to sell or transfer
to any other Person, or (ii) which the Company or such Subsidiary intends to use
for substantially the same purposes as any other property which has been or is
to be sold or transferred by the Company or such Subsidiary to any other Person
in connection with such lease. Notwithstanding the foregoing, the Company and
its Subsidiaries shall be permitted to become liable with respect to the leases
described above so long as all Attributable Debt, together with the

 

364-DAY CREDIT AGREEMENT

39



--------------------------------------------------------------------------------

Liens described in Section 5.02(a)(xi), does not exceed 10% of Consolidated Net
Worth at any time outstanding.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay when due (or, if any such failure is due
solely to technical or administrative difficulties relating to the transfer of
such amounts, within two Business Days after its due date) any principal of any
Advance; or any Borrower shall fail to pay when due any interest on any Advance,
any fee (other than the fees referenced in Section 2.03) or any other amount
payable by it hereunder or under any Note and five (5) days shall have elapsed
from the date such interest, fees or other amounts were due; or with respect to
the fees payable pursuant to Section 2.03, any Borrower shall fail to pay any
such fee when due and two Business Days shall have elapsed from the Company’s
receipt of notice of such nonpayment from the Administrative Agent or any
Lender; or

(b) Any representation or warranty made by any Loan Party herein or pursuant to
this Agreement or any other Loan Document (including without limitation in any
certificate of such Loan Party delivered pursuant hereto) shall prove to have
been incorrect in any material respect when made or deemed made; or

(c) The Company or any other Loan Party, as applicable, shall fail to perform
any term, covenant or agreement contained in Section 5.01(a)(iv), the first
sentence of 5.01(d), 5.01(f) or 5.02 on its part to be performed or observed; or

(d) Any Loan Party shall fail to perform any term, covenant or agreement
contained in this Agreement (except those described in clauses (a) and
(c) above) and such failure shall continue for 30 days; or

(e) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Loan Party or any Principal Subsidiary in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of such Loan Party or
such Principal Subsidiary or for any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or

(f) Any Loan Party or any Principal Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of any order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver,

 

364-DAY CREDIT AGREEMENT

40



--------------------------------------------------------------------------------

liquidator, assignee, trustee, sequestrator or other similar official of such
Loan Party or such Principal Subsidiary or for any substantial part of its
property, or shall make any general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
corporate action in furtherance of any of the foregoing; or

(g) (A) Any Loan Party or any Principal Subsidiary shall fail to make any
payment in respect of Indebtedness when due (whether by scheduled maturity,
required prepayment, acceleration or otherwise, but after giving effect to any
applicable grace period) if the aggregate amount of such payment is $100,000,000
or more, or (B) any breach, default or event of default shall occur and be
continuing (and applicable grace and notice periods shall have expired) under
any agreement or indenture relating to any Indebtedness of such Loan Party or
such Principal Subsidiary in an aggregate amount of $100,000,000 or more, and,
except in the case of financial covenant defaults, the maturity of any such
Indebtedness has been accelerated in accordance with the terms thereof; or

(h) (A) Any Termination Event shall occur, or (B) any Plan shall have an
unfunded liability, which means the excess, if any, of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
that Plan pursuant to Section 412 of the Internal Revenue Code for the
applicable plan year, or (C) the Company or any member of its ERISA Controlled
Group shall fail to pay when due an amount which it shall have become liable to
pay to the PBGC, any Plan or a trust established under Title IV of ERISA, or
(D) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that an ERISA Plan must be terminated or have a
trustee appointed to administer any ERISA Plan, or (E) the Company or a member
of its ERISA Controlled Group suffers a partial or complete withdrawal from a
Multiemployer Plan or is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, or (F) a proceeding
shall be instituted against the Company or any member of its ERISA Controlled
Group to enforce Section 515 of ERISA, or (G) any other event or condition shall
occur or exist with respect to any Plan, if such events, transactions or
conditions set forth in clauses (A) through (G) above could singly or in the
aggregate be reasonably expected to have a Material Adverse Effect; or

(i) If there shall remain in force, undischarged, unsatisfied and unstayed, for
more than 30 days, whether or not consecutive, any final judgment against any
Loan Party or any Principal Subsidiary which, when added to any other
outstanding final judgments which remain undischarged, unsatisfied and unstayed
for more than 30 days against such Loan Party or any such Principal Subsidiary,
exceeds $100,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company, declare
all Advances, the Notes, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon all Advances,
the Notes, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly

 

364-DAY CREDIT AGREEMENT

41



--------------------------------------------------------------------------------

waived by each Borrower; provided, however, that in the case of any of the
Events of Default specified in clauses (e) or (f) above with respect to any
Borrower, (A) the obligation of each Lender to make Advances shall automatically
be terminated and (B) the Advances, the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01 Appointment and Authority. Each Lender hereby irrevocably appoints
JPMorgan to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the provisions of Section 7.07) are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Company nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.

SECTION 7.02 Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

(b) Each Lender understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 7.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Company, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties or their Affiliates. Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents)

 

364-DAY CREDIT AGREEMENT

42



--------------------------------------------------------------------------------

which information may not be available to any of the Lenders that are not
members of the Agent’s Group. None of the Administrative Agent or any member of
the Agent’s Group shall have any duty to disclose to any Lender or use on behalf
of the Lenders, and shall not be liable for the failure to so disclose or use,
any information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party) or to account for any revenue or profits
obtained in connection with the Activities, except that the Administrative Agent
shall deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Administrative Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement or
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) or
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender including any such duty that would prevent or restrict the Agent’s
Group from acting on behalf of customers (including the Loan Parties or their
Affiliates) or for its own account.

SECTION 7.03 Duties of Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 or 8.03) or (ii) in the absence of
its own gross negligence or willful

 

364-DAY CREDIT AGREEMENT

43



--------------------------------------------------------------------------------

misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default or Event of Default or the event or events that give or may give
rise to any Default or Event of Default unless and until the Company or any
Lender shall have given notice to the Administrative Agent describing such
Default or Event of Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Borrowing that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Company), ratably according to the
respective principal amounts of their Commitments, as then or most recently in
effect, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits,

 

364-DAY CREDIT AGREEMENT

44



--------------------------------------------------------------------------------

costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement and the Notes, or any action taken
or omitted by the Administrative Agent under this Agreement and the Notes,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found in a final, non-appealable judgment by
a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Company.

SECTION 7.06 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article 7 and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 7.07 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor, which shall be
a bank with an office in New York, or an Affiliate of any such bank with an
office in New York, and which successor shall be reasonably acceptable to the
Company. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Appointment Period”), then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. In addition and without any obligation on
the part of the retiring Administrative Agent to appoint, on behalf of the
Lenders, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Administrative Agent and the effective date of such retiring
Administrative Agent’s resignation. Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to

 

364-DAY CREDIT AGREEMENT

45



--------------------------------------------------------------------------------

and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph). The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

SECTION 7.08 Non-Reliance on Administrative Agent and Other Parties. (a) Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) taking
or not taking actions hereunder and thereunder, (ii) is financially able to bear
such risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Company and each
other Loan Party;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and

 

364-DAY CREDIT AGREEMENT

46



--------------------------------------------------------------------------------

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Administrative Agent, any other
Lender or by any of their respective Related Parties under or in connection with
this Agreement or any other Loan Document, the transactions contemplated hereby
and thereby or any other agreement, arrangement or document entered into, made
or executed in anticipation of, under or in connection with any Loan Document.

SECTION 7.09 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or as a
Lender hereunder.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Company and the relevant other Loan Party, if
applicable, and the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that (a) the written consent of the Company and each Lender
directly affected thereby shall be required in order to amend or waive any
provision of the Agreement or the Notes which would have the effect of (i) a
reduction in principal, interest or fees payable to such Lender under this
Agreement or the Notes, (ii) the postponement of any date fixed for the payment
of any principal, interest or fees under this Agreement or the Notes, (iii) an
increase in the Commitments or (iv) amending or waiving compliance with
Section 2.08; (b) the written consent of the Company and all the Lenders shall
be required in order to amend or waive any provision of the Agreement or the
Notes which would have the effect of (i) amending or waiving compliance with the
last sentence of Section 2.01(a), Section 8.05 or this Section 8.01,
(ii) amending the definition of Required Lenders or (iii) any release or
modification of any Guarantor’s guarantee under Article IX; (c) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement, and (d) the
Commitment of any Lender shall not be extended without the prior written consent
of such Lender.

SECTION 8.02 Notices, Communications and Treatment of Information. (a) Notices.
(i) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

(1) if to the Company or any other Loan Party,

 

364-DAY CREDIT AGREEMENT

47



--------------------------------------------------------------------------------

Stanley Black & Decker, Inc.

1000 Stanley Drive

New Britain, Connecticut 06053

Attention of: Treasurer

Telecopier No.: (860) 827-3911

E-Mail Address:

(2) if to the Administrative Agent

JPMorgan Chase Bank, N.A.

[Address]

Attention of:

Telecopier No.:

E-Mail Address:

(3) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire

or at such other address as shall be notified in writing (x) in the case of the
Company and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Company and the Administrative Agent.

(ii) All notices, demands, requests, consents and other communications described
in clause (i) shall be effective (1) if delivered by hand, including any
overnight courier service, upon personal delivery, (2) if delivered by mail,
when deposited in the mails, (3) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 8.02(b) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(4) if delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (i); provided, however, that notices and
communications to the Administrative Agent pursuant to Article 7 shall not be
effective until received by the Administrative Agent; and provided further,
however, that notices and communications to the Company delivered via
telecopier, electronic mail or other telecommunications device shall not be
effective until verbal confirmation of receipt of such communication by the
Treasurer is provided to the sending party.

(iii) Notwithstanding clauses (i) and (ii) (unless the Administrative Agent
requests that the provisions of clause (i) and (ii) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all

 

364-DAY CREDIT AGREEMENT

48



--------------------------------------------------------------------------------

Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to such electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Company. Nothing in this clause (iii) shall prejudice
the right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Company effect delivery in such manner.

(b) Posting of Approved Electronic Communications. (i) Each of the Lenders and
each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(c) (i) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT OR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR ANY OTHER MEMBER
OF THE AGENT’S GROUP. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

364-DAY CREDIT AGREEMENT

49



--------------------------------------------------------------------------------

(ii) Each of the Lenders and each Loan Party agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

(d) Confidentiality. Each of the Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process or in connection with assignments or
pledges made in accordance with Section 8.08(c), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party and direct or
indirect counterparty (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Company and its obligations, this Agreement or payments
hereunder or other credit insurance provider relating to the Company and its
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Company or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(e) Treatment of Information. (i) Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with

 

364-DAY CREDIT AGREEMENT

50



--------------------------------------------------------------------------------

respect to any of the Loan Parties or their securities (“Restricting
Information”). Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that may contain Restricting Information. Each Lender acknowledges that United
States federal and state securities laws prohibit any person from purchasing or
selling securities on the basis of material, non-public information concerning
the issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Related Parties shall, by making any Communications
(including Restricting Information) available to a Lender, by participating in
any conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its Related Parties be responsible
or liable in any way for any decision a Lender may make to limit or to not limit
its access to Restricting Information. In particular, none of the Administrative
Agent or any of its Related Parties (i) shall have, and the Administrative
Agent, on behalf of itself and each of its Related Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender has or has not
limited its access to Restricting Information, such Lender’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender’s compliance with applicable laws related thereto or (ii) shall have, or
incur, any liability to any Loan Party or Lender or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender.

(ii) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (ii) by marking Communications “PUBLIC,” each Loan
Party shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Communications as either publicly available information or
not material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 8.02(c)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lenders
and may be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information. Nothing in this clause (ii) shall
modify or limit a Lender’s

 

364-DAY CREDIT AGREEMENT

51



--------------------------------------------------------------------------------

obligations under Section 8.02(b) with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

(iii) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(iv) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent or any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(v) The provisions of the foregoing clauses of this subsection (d) are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that any Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.

SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04 Costs and Expenses; Breakage Indemnification. (a) The Company
agrees to pay on demand all reasonable costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses), of (i) the
Administrative Agent in connection with the negotiation, syndication, execution
and delivery of this Agreement, the other Loan Documents and the other documents
delivered hereunder and (ii) the Administrative Agent and

 

364-DAY CREDIT AGREEMENT

52



--------------------------------------------------------------------------------

each Lender in connection with enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, reasonable counsel
fees and expenses in connection with the enforcement of rights under this
Section 8.04(a).

(b) If any payment, prepayment or conversion of any Eurocurrency Rate Advance is
made by the Company or a Designated Borrower, as applicable, to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of acceleration of the maturity of the Advances and the
Notes pursuant to Section 6.01 or for any other reason other than in connection
with Section 2.02(c), such Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance.

(c) The Company agrees to indemnify and hold harmless the Administrative Agent
and each Lender and each of their affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the actual or proposed use of
the proceeds of the Advances, including in connection with any acquisition or
proposed acquisition by the Company or any Subsidiary of the Company of another
Person or one or more businesses of another Person (whether by means of a stock
purchase, asset acquisition or otherwise), whether or not such investigation,
litigation or proceeding is brought by the Company, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. The Company agrees not to assert any
claim against any Indemnified Party on any theory of liability, for
consequential, indirect, special or punitive damages arising out of or otherwise
relating to this Agreement or any of the transactions contemplated hereby or the
actual or proposed use of the proceeds of the Advances.

(d) Without prejudice to the survival of any other agreement of the Loan Parties
hereunder, the agreements and obligations of the Loan Parties contained in
Sections 2.08, 2.10 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(d), 2.06, 2.08, 2.10 or 8.04(b)) in excess of its ratable share of
payments on account of the Advances

 

364-DAY CREDIT AGREEMENT

53



--------------------------------------------------------------------------------

obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances owing to them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Company
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 8.05 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Company in the amount of such participation.

SECTION 8.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, the Subsidiary Guarantor, each Designated Borrower,
the Administrative Agent and the Lenders and their respective successors and
assigns, except that no Loan Party shall have the right to assign its rights or
obligations hereunder or under any Note or any interest herein or therein (other
than as permitted by Section 5.02(b)) without the prior written consent of all
of the Lenders.

SECTION 8.07 Assignments and Participations. (a) Each Lender may assign to one
or more Persons (other than the Company or any of its Affiliates) all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, and the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) each such assignment
(other than assignment to an affiliate of such Lender) shall require the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed, and which consent of the Company shall not be required if an Event
of Default exists, (ii) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement,
(iii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance (which shall include the agreement of the assignee
party to such assignment, for the benefit of the Borrowers, to be bound by the
terms and provisions of this Agreement to the same extent as if it were an
original party hereto), together with any Note subject to such assignment and
the assignor or assignee shall pay to the Administrative Agent a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering

 

364-DAY CREDIT AGREEMENT

54



--------------------------------------------------------------------------------

all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Company. In
the case of any Lender that holds a Note, within five Business Days after its
receipt of such notice, the relevant Borrower, at its own expense, shall execute
and deliver to the Administrative Agent in simultaneous exchange for the
surrendered Note a new Note to the order of such assignee in an amount equal to
the Commitment assumed by it pursuant to such Assignment and Acceptance and, if
the assigning Lender has retained a Commitment hereunder, a new Note to the
order of the assigning Lender in an amount equal to the Commitment retained by
it hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit E. Such Assignment and
Acceptance shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Person as a Lender and the
resulting adjustment of the Commitments, if any, arising from such assignment of
Commitments to such Person.

 

364-DAY CREDIT AGREEMENT

55



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). In addition, the Administrative Agent shall maintain in the
Register information regarding the designation and revocation of designation of
any Lender as a Defaulting Lender. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Each Lender may sell participations to one or more banks or other financial
institutions, or other entities engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of their business, in all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it and the Note or Notes
held by it); provided that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the Borrowers for the
performance of such obligations, (iii) the Loan Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) such participant’s right to consent to
any modification, waiver or release of any of the provisions of this Agreement
shall be limited to the right to consent to (A) any reduction in principal,
interest or fees payable to such Lender under this Agreement, (B) the
postponement of any date fixed for the payment of any principal, interest or
fees under this Agreement and (C) any amendments to the foregoing clauses
(A) and (B).

SECTION 8.08 Limitation on Assignments and Participations. (a) Any Lender may,
in connection with any actual or proposed assignment or participation pursuant
to Section 8.07, disclose to the actual or proposed assignee or participant any
information relating to any Loan Party furnished to such Lender by or on behalf
of such Loan Party; provided that the actual or proposed assignee or participant
shall have agreed prior to any such disclosure to preserve the confidentiality
of any confidential information relating to such Loan Party received by it from
such Lender or such Loan Party.

(b) Notwithstanding anything in Section 8.07 to the contrary, no Lender shall
have the right to assign its rights and obligations hereunder or any interest
therein or to sell participations to one or more banks or other financial
institutions in all or a portion of its rights hereunder or any interest therein
where the result of such assignment or participation would be reasonably
expected to entitle the Lender to claim additional amounts pursuant to
Section 2.02(d), 2.06, 2.08, 2.10 or 8.04 or would otherwise result in an
increase in a Borrower’s obligations.

(c) Anything in this Section 8.08 to the contrary notwithstanding, any Lender
may assign and pledge all or any portion of its rights to payment of the
Advances owing

 

364-DAY CREDIT AGREEMENT

56



--------------------------------------------------------------------------------

to it hereunder to any Federal Reserve Bank or Central Bank (and its
transferees) as collateral security (i) pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any applicable Operating Circular
issued by such Federal Reserve Bank or Central Bank or (ii) to any central bank
having jurisdiction over such Lender. No such assignment shall have the effect
of releasing such Lender from its obligations hereunder.

SECTION 8.09 Withholding. If any Lender, or any Person that becomes a party to
this Agreement pursuant to Section 8.07, is not incorporated under the laws of
the United States of America or a state thereof, such Person agrees that, prior
to the first date on which any payment is due to it hereunder, it will deliver
to each of the Company and the Administrative Agent (i) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Person is entitled to receive payments under this Agreement, without deduction
or withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-8BEN or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax. Each Person
which delivers to the Company a Form W-8BEN or W-8ECI pursuant to the preceding
sentence further undertakes to deliver to each of the Company and the
Administrative Agent two further copies of Form W-8BEN or W-8ECI, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Company and the Administrative Agent, and such extensions
or renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Person is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless in
any such case an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Person from duly completing and delivering any such form with
respect to it and such Person advises the Company and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form
W-8BEN, establishing an exemption from United States backup withholding tax.

SECTION 8.10 Mitigation. In the event that any Lender claims any amounts under
Sections 2.02(d), 2.06, 2.08, 2.10 or 8.04(b), it shall use all reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to take actions (including, without limitation, changing the
jurisdiction of its Applicable Lending Office) so as to eliminate such
additional amounts; provided that such Lender shall not be required to take any
action if, in its reasonable judgment, such action would be materially
disadvantageous to it.

SECTION 8.11 Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

364-DAY CREDIT AGREEMENT

57



--------------------------------------------------------------------------------

SECTION 8.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 8.13 Submission to Jurisdiction; Etc.

(a) Submission to Jurisdiction. Each Loan Party hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement and the
Notes.

(b) Service of Process. Each Designated Borrower agrees that service of process
in any action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to CT Corporation System (the “Process Agent”) as agent for
such Designated Borrower in New York, New York for service of process at its
address at 111 Eighth Avenue, New York, New York 10011, or at such other address
of which the Administrative Agent shall have been notified in writing by such
Designated Borrower; provided that, if the Process Agent ceases to act as such
Designated Borrower’s agent for service of process, such Designated Borrower
will, by an instrument reasonably satisfactory to the Administrative Agent,
appoint another Person (subject to the approval of the Administrative Agent) in
the Borough of Manhattan, New York, New York to act as such Designated
Borrower’s agent for service of process. Each other party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 8.02. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

(c) Waiver of Venue. Each Loan Party irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and a claim that
such proceeding brought in such a court has been brought in an inconvenient
forum.

SECTION 8.14 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), and any payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and, except as otherwise provided in this Agreement, the Specified
Currency shall be the currency of account in all events relating to Advances
denominated in the Specified Currency. Except as otherwise provided in this
Agreement, the payment obligations of the Designated Borrowers under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second

 

364-DAY CREDIT AGREEMENT

58



--------------------------------------------------------------------------------

Currency on the Business Day next preceding that on which such judgment is
rendered. The obligation of each Designated Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender in respect of any judgment
in any court shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by the Administrative Agent or such Lender, as the case
may be, of any sum adjudged to be due hereunder or under the Notes in the Second
Currency to the Administrative Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase and transfer to the Specified
Place the Specified Currency with the amount of the Second Currency so adjudged
to be due; and the Company hereby, as a separate obligation and notwithstanding
any such judgment, agrees to indemnify the Administrative Agent or such Lender,
as the case may be, against, and to pay the Administrative Agent or such Lender,
as the case may be, on demand in the Specified Currency, any difference between
the sum originally due to the Administrative Agent or such Lender, as the case
may be, for such judgment in the Specified Currency and the amount of the
Specified Currency so purchased and transferred.

SECTION 8.15 USA PATRIOT Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

SECTION 8.16 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties. Each
of the Loan Parties agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lenders and any Loan Party, its stockholders
or its affiliates. Each of the Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and each of the Loan Parties,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising any Loan
Party on other matters) or any other obligation to any Loan Party except the
obligations expressly set forth in the Loan Documents and (iv) each of the Loan
Parties has consulted its own legal and financial advisors to the extent it
deemed appropriate. Each of the Loan Parties further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each of the Loan Parties
agree that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to any Loan Party, in
connection with such transaction or the process leading thereto.

 

364-DAY CREDIT AGREEMENT

59



--------------------------------------------------------------------------------

ARTICLE IX

GUARANTEE

SECTION 9.01 Guarantee; Limitation of Liability. (a) To induce the other parties
to enter into this Agreement and for other valuable consideration, receipt of
which is hereby acknowledged, each of the Guarantors, jointly and severally,
hereby unconditionally and irrevocably guarantees to the Administrative Agent,
each Lender and their respective successors and permitted assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Advances to and the Notes of
each other Loan Party and all other amounts whatsoever now or hereafter payable
or becoming payable by each other Loan Party under this Agreement and each other
Loan Document, in each case strictly in accordance with the terms thereof
(collectively, the “Guaranteed Obligations”). Each Guarantor hereby further
agrees that if any other Loan Party shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. This Section 9.01 is a
continuing guarantee and is a guarantee of payment and is not merely a guarantee
of collection and shall apply to all Guaranteed Obligations whenever arising.

(b) Each Guarantor, and by its acceptance of this Article IX, the Administrative
Agent and each Lender, hereby confirms that it is the intention of all such
Persons that this Article IX and the obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of any bankruptcy
law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
guarantee and the obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Guarantors
hereby irrevocably agree that the obligations of the Subsidiary Guarantor under
this Article IX at any time shall be limited to the maximum amount as will
result in the obligations of such Guarantor under this Article IX not
constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Article IX or any other guarantee, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Administrative Agent and the Lenders under or in respect of the Loan
Documents.

SECTION 9.02 Acknowledgments, Waivers and Consents. Each Guarantor agrees that
its obligations under Section 9.01 shall be primary, absolute, irrevocable and
unconditional under any and all circumstances and that the guarantee therein is
made with respect to any Guaranteed Obligations now existing or in the future
arising. Without limiting the foregoing, each Guarantor agrees that:

(a) The occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of this Article IX in accordance with its terms
or affect, limit, reduce, discharge or terminate the liability of such
Guarantor, or the rights,

 

364-DAY CREDIT AGREEMENT

60



--------------------------------------------------------------------------------

remedies, powers and privileges of the Administrative Agent or any Lender, under
this Article IX:

(i) any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the time for payment
or performance of the terms of all or any part of the Guaranteed Obligations or
any Loan Document, or any other agreement or instrument whatsoever relating
thereto, or any modification of the Commitments;

(ii) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;

(iii) any application of the proceeds of any other guarantee (including the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations) to all or any part of the Guaranteed Obligations in any such manner
and to such extent as the Administrative Agent may determine;

(iv) any release of any other Person (including any other guarantor with respect
to all or any part of the Guaranteed Obligations) from any personal liability
with respect to all or any part of the Guaranteed Obligations;

(v) any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including any letter of credit issued with respect
to) all or any part of the Guaranteed Obligations;

(vi) the giving of any consent to the merger or consolidation of, the sale of
substantial assets by, or other restructuring or termination of the corporate
existence of, any other Loan Party or any other Person or any disposition of any
shares of any Loan Party;

(vii) any proceeding against any other Loan Party or any other guarantor of all
or any part of the Guaranteed Obligations or any collateral provided by any
other Person or the exercise of any rights, remedies, powers and privileges of
the Administrative Agent and the Lenders under the Loan Documents or otherwise
in such order and such manner as the Administrative Agent may determine,
regardless of whether the Administrative Agent or the Lenders shall have
proceeded against or exhausted any collateral, right, remedy, power or privilege
before proceeding to call upon or otherwise enforce this Article IX;

(viii) the entering into such other transactions or business dealings with any
other Loan Party, any Subsidiary or affiliate thereof or any other guarantor of
all or any part of the Guaranteed Obligations as the Administrative Agent or any
Lender may desire; or

(ix) all or any combination of any of the actions set forth in this
Section 9.02(a).

 

364-DAY CREDIT AGREEMENT

61



--------------------------------------------------------------------------------

(b) The enforceability and effectiveness of this Article IX and the liability of
such Guarantor, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders, under this Article IX shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

(i) the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;

(ii) any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations or the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations;

(iii) the illegality, invalidity or unenforceability of any security for or
other guarantee (including any letter of credit) of all or any part of the
Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;

(iv) the cessation, for any cause whatsoever, of the liability of any other Loan
Party or any other guarantor with respect to all or any part of the Guaranteed
Obligations (other than, subject to Section 9.03, by reason of the full payment
of all Guaranteed Obligations);

(v) any failure of the Administrative Agent or any Lender to marshal assets in
favor of any other Loan Party or any other Person (including any other guarantor
of all or any part of the Guaranteed Obligations), to exhaust any collateral for
all or any part of the Guaranteed Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against such other Loan Party or any
other guarantor of all or any part of the Guaranteed Obligations or any other
Person or to take any action whatsoever to mitigate or reduce such or any other
Person’s liability, the Administrative Agent and the Lenders being under no
obligation to take any such action notwithstanding the fact that all or any part
of the Guaranteed Obligations may be due and payable and that such other Loan
Party may be in default of its obligations under any Loan Document;

(vi) any counterclaim, set-off or other claim which any other Loan Party or any
other guarantor of all or any part of the Guaranteed Obligations has or claims
with respect to all or any part of the Guaranteed Obligations, or any
counterclaim, set-off or other claim which such Guarantor may have with respect
to all or any part of any obligations owed to such Guarantor by the
Administrative Agent or any Lender (other than, without prejudice to
Section 9.03, any counterclaim or other claim that the amount of such Guaranteed
Obligation which is being claimed has been finally paid in full);

(vii) any failure of the Administrative Agent or any Lender or any other Person
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;

(viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings

 

364-DAY CREDIT AGREEMENT

62



--------------------------------------------------------------------------------

commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any part of the Guaranteed Obligations (or any
interest on all or any part of the Guaranteed Obligations) in or as a result of
any such proceeding;

(ix) any action taken by the Administrative Agent or any Lender that is
authorized under this Article IX or by any other provision of any Loan Document
or any omission to take any such action;

(x) any law, regulation, decree or order of any jurisdiction or Governmental
Authority or any event affecting any term of the Guaranteed Obligations; or

(xi) any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

(c) To the fullest extent permitted by law, each Guarantor expressly waives, for
the benefit of the Administrative Agent and the Lenders, all diligence,
presentment, demand for payment or performance, notices of nonpayment or
nonperformance, protest, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any other Loan Party under any Loan Document or other agreement
or instrument referred to herein or therein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations, and
all notices of acceptance of this Article IX or of the existence, creation,
incurring or assumption of new or additional Guaranteed Obligations.

SECTION 9.03 Reinstatement. The obligations of each Guarantor under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any other Loan Party in respect of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender, whether as a result of insolvency, any
proceedings in bankruptcy, dissolution, liquidation or reorganization or
otherwise.

SECTION 9.04 Subrogation. Each Guarantor hereby agrees that, until the final
payment in full of all Guaranteed Obligations, it shall not exercise any right
or remedy arising by reason of any performance by it of its guarantee in
Section 9.01, whether by subrogation, reimbursement, contribution or otherwise,
against any other Loan Party or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

SECTION 9.05 Remedies. Each Guarantor agrees that, as between such Guarantor and
the Administrative Agent and the Lenders, the obligations of any other Loan
Party under this Agreement or any other Loan Documents may be declared to be
forthwith due and payable as provided in Section 6.01 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 6.01) for purposes of Section 9.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such other Loan Party and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such other Loan Party) shall forthwith become due and payable by such
Guarantor for purposes of Section 9.01.

 

364-DAY CREDIT AGREEMENT

63



--------------------------------------------------------------------------------

SECTION 9.06 Payments. Each payment by any Guarantor under this Article IX shall
be made in accordance with Section 2.09 in the Currency in which the Guaranteed
Obligations in respect of which such payment is made are denominated, without
deduction, set-off or counterclaim at the Administrative Agent’s Account and
free and clear of any and all present and future Taxes.

[remainder of page intentionally left blank]

 

364-DAY CREDIT AGREEMENT

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.

 

STANLEY BLACK & DECKER, INC. By       Name:     Title:   THE BLACK & DECKER
CORPORATION, as Subsidiary Guarantor By       Name:     Title:  

 

364-DAY CREDIT AGREEMENT

65



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender By       Name:
    Title:  

 

364-DAY CREDIT AGREEMENT

66



--------------------------------------------------------------------------------

LENDERS BARCLAYS BANK PLC By       Name:     Title:  

 

364-DAY CREDIT AGREEMENT

67



--------------------------------------------------------------------------------

SCHEDULE I

ADDRESS AND APPLICABLE LENDING OFFICES

 

Name of Lenders and Addresses

For Notices

 

Domestic Lending Office

 

Eurocurrency Lending Office

JPMorgan Chase Bank, N.A.

[Address]

 

Attn: Fax

 

JPMorgan Chase Bank, N.A.

[Address]

 

Attn: Fax

 

JPMorgan Chase Bank, N.A.

[Address]

 

Attn: Fax

Barclays Bank PLC

[Address]

 

Attn:

Tel

Fax

 

Barclays Bank PLC

[Address]

 

Attn:

Tel

Fax

 

Barclays Bank PLC

[Address]

 

Attn:

Tel

Fax

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE I (cont’d)

LENDERS AND COMMITMENTS

 

Lenders

   Commitment  

J.P. Morgan Chase Bank, N.A.

     612,500,000   

Barclays Bank PLC

     612,500,000   

TOTAL

   $ 1,250,000,000   

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE II

MANDATORY COST RATE

Calculation of Mandatory Cost Rate

 

1. The MCR Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period for any Advance denominated in Euros
(or as soon as possible thereafter) the Administrative Agent shall calculate, as
a percentage rate, a rate (the “Additional Cost Rate”) for each Lender
participating in such Advance, in accordance with the paragraphs set out below.
The MCR Cost will be calculated by the Administrative Agent as a weighted
average of such Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each such Lender in the relevant Advance) and will
be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State (as defined in Section 2.15) will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Advances made from that Applicable Lending Office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Applicable Lending Office.

 

4. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

E x 0.01

  per cent. per annum.

300

 

Where:

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in Pounds Sterling per £1,000,000;

 

5. For the purposes of this Schedule:

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits.

 

SCHEDULE II



--------------------------------------------------------------------------------

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (d) “Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. [reserved].

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Pounds Sterling per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Applicable Lending Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The rates of charge of each Reference Bank for the purpose of E above shall
be determined by the Administrative Agent based upon the information supplied to
it pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with an
Applicable Lending Office in the same jurisdiction as its Applicable Lending
Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the MCR to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

SCHEDULE II



--------------------------------------------------------------------------------

12. Any determination by the Administrative Agent pursuant to this Schedule II
in relation to a formula, the MCR, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and provide notice to the Company and the
Lenders of any amendments which are required to be made to this Schedule II in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 

SCHEDULE II



--------------------------------------------------------------------------------

SCHEDULE III

DESIGNATED BORROWER JURISDICTIONS

United Kingdom

Belgium

Luxembourg

Switzerland

 

SCHEDULE III



--------------------------------------------------------------------------------

EXHIBIT A-1

RATE REQUEST

JPMorgan Chase Bank, N.A., as Reference Bank

under the Credit Agreement

referred to below

[Address]

Attn: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of July 22, 2011 (as amended, modified or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among the undersigned, The Black & Decker
Corporation, certain Lenders parties thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent for said Lenders and hereby requests notification from you
pursuant to Section 2.02(a) thereof of the Eurocurrency Rate which is applicable
to the Advance to be made (or converted or continued) on                     ,
20 in the principal amount of [$____] [€            ] with the Interest Period
of                  months.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By       Name:     Title:  

_______________________________

TO BE COMPLETED AND RETURNED BY

REFERENCE BANK:

The rate requested above,

determined as required by

the Credit Agreement, is         .

 

JPMORGAN CHASE BANK, N.A., as Reference Bank By       Authorized Officer

 

 



--------------------------------------------------------------------------------

EXHIBIT A-2

NOTICE OF BORROWING

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

[Address]

Attn: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of July 22, 2011 (as amended, modified or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, The Black & Decker
Corporation, certain Designated Borrowers, certain Lenders parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent for said Lenders, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing on the following terms under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(b) of the Credit Agreement:

(i) The Borrower is ________________.

(ii) The Business Day of the Proposed Borrowing is                     , 20    .

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate]1
[Eurocurrency Rate].

(iv) The aggregate amount of the Proposed Borrowing is [$]2 [€] ______.

[(v)] The Initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is                     month[s]].

 

 

1 

not available for any Designated Borrower

2 

not available for any Designated Borrower

 

A2-1



--------------------------------------------------------------------------------

[(v) The proceeds of the Proposed Borrowing are to be used to buy or carry
Margin Stock, and attached hereto are the certificates required pursuant to
Section 3.02(ii) of the Credit Agreement and a duly completed Form U-1 or Form
G-3.]3

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute a Default or an Event of Default.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By       Name:   Title:

 

3 

if applicable

 

A2-2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF CONVERSION OR CONTINUATION

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

[Address]

Attn: [                ]

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of July 22, 2011 (as amended, modified or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, The Black & Decker
Corporation, certain Lenders parties thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent for said Lenders, and hereby gives you notice, pursuant to
Section 2.04(b) of the Credit Agreement that [the undersigned] [NAME OF
DESIGNATED BORROWER] hereby elects to [convert][continue] the Borrowing
consisting of [Base Rate][Eurocurrency Rate] Advances:

(i) which is in the amount of $            ;

(ii) which, in the case of a Borrowing consisting of Eurocurrency Rate Advances,
has an Interest Period of month(s);4 and

(iii) which was borrowed (or previously converted or continued) on             ,
20    .

 

4 

Omit clause (ii) if Committed Borrowing consisted of Base Rate Advances.

 

B-1



--------------------------------------------------------------------------------

Such [conversion][continuation] shall become effective on             , 20    ,
at which time such Advances shall be [converted into][continued as] [Base
Rate][Eurocurrency Rate] Advances:

(i) which is in the amount of $            ;5

and

(ii) which has an Interest Period of     month(s)6.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By     Name:   Title:  

 

5 

Omit clause (i) if conversion or continuation is for entire amount of Committed
Borrowing.

6 

Omit clause (ii) if conversion is into Base Rate Advance.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF COUNSEL TO THE COMPANY

July __, 2011

To each of the Lenders listed on

Schedule I hereto and to

JPMorgan Chase Bank, N.A., as Administrative Agent

For the Lenders

 

  Re: The $1,250,000,000 364-Day Credit Agreement among Stanley Black & Decker,
Inc., The Black & Decker Corporation, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

We have acted as special counsel to Stanley Black & Decker, Inc., a Connecticut
corporation (the “Borrower”) and The Black & Decker Corporation, a Maryland
corporation (the “Subsidiary Guarantor”) in connection with the negotiation,
execution and delivery of that certain $1,250,000,000 364-Day Credit Agreement,
dated as of the date hereof, by and among the Borrower, the Subsidiary
Guarantor, the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Credit Agreement”).

This opinion is being delivered pursuant to Section 3.01(d) of the Credit
Agreement. Capitalized terms used herein and not expressly defined herein have
the definitions specified in the Credit Agreement.

In addition to the Credit Agreement, we have examined originals, certified
copies or copies otherwise identified as being true copies of the following:

 

  (a) the Restated Certificate of Incorporation of the Borrower, as amended,
certified by the Secretary of the Borrower as of the date hereof;

 

  (b) the Bylaws of the Borrower as in effect as of the date hereof, as
certified by the Secretary of the Borrower as of the date hereof;

 

  (c) the Amended and Restated Charter of the Subsidiary Guarantor, dated
March 12, 2010, as amended, certified by the Secretary of the Subsidiary
Guarantor as of the date hereof,

 

  (d) the Amended and Restated Bylaws of the Subsidiary Guarantor as in effect
as of the date hereof, as certified by the Secretary of the Subsidiary Guarantor
as of the date hereof;

 

3



--------------------------------------------------------------------------------

  (e) the resolutions duly adopted at a meeting of the Board of Directors of the
Borrower on ___________, 2011 authorizing, among other things, the execution,
delivery and performance by the Borrower of the Credit Agreement and the
transactions contemplated thereby;

 

  (f) the resolutions duly adopted at a meeting of the Board of Directors of the
Subsidiary Guarantor on ___________, 2011 authorizing, among other things, the
execution, delivery and performance by the Borrower of the Credit Agreement and
the transactions contemplated thereby;

 

  (g) the Certificate of Legal Existence of the Borrower as of __________, 2011
issued by the Connecticut Secretary of State;

 

  (h) A certificate issued by the State of Maryland Department of Assessments
and Taxation, dated July __, 2011, certifying that the Subsidiary Guarantor is
(i) duly incorporated and existing under and by virtue of the laws of the State
of Maryland and (ii) is in good standing with the State of Maryland Department
of Assessments and Taxation;

 

  (i) the Certificate of the Corporate Counsel of the Borrower, dated as of the
date hereof, a copy of which is attached hereto as Exhibit A (the “Borrower’s
Certificate”);

 

  (j) the Certificate of the Corporate Counsel of the Subsidiary Guarantor,
dated as of the date hereof, a copy of which is attached hereto as Exhibit B
(the “Subsidiary Guarantor’s Certificate”); and

 

  (k) a copy of the Borrower’s Annual Report on Form 10-K for the year ended
January 1, 2011 (the “Form 10-K”) filed with the Securities and Exchange
Commission.

With your concurrence, the opinions hereafter expressed, whether or not
qualified by language such as “to our knowledge”, are based solely upon (1) our
review of the Credit Agreement, (2) inquiry among members of our firm that have
given substantive attention to the negotiation of the Credit Agreement, and
(3) such review of published sources of law as we have deemed necessary. This
firm, in rendering legal opinions, customarily makes certain assumptions which
are described in Schedule A hereto. In the course of our representation of the
Borrower and Subsidiary Guarantor in connection with this transaction, nothing
has come to our attention which causes us to believe reliance upon any of those
assumptions is inappropriate, and, with your concurrence, the opinions hereafter
expressed are based upon those assumptions. Our opinions hereafter expressed are
limited to the laws of the State of New York, the corporate laws of the State of
Connecticut, the corporate laws of the State of Maryland and Federal law.

The opinions hereafter expressed with respect to the enforceability of any
provisions of the Credit Agreement or any rights or remedies granted to the
Lenders or

 

4



--------------------------------------------------------------------------------

the Administrative Agent under the Credit Agreement, are subject to the general
qualifications that such rights and remedies may be subject to and affected by:

(i) applicable bankruptcy, insolvency, reorganization, receivership, moratorium,
or assignment for the benefit of creditors laws and other laws affecting the
rights and remedies of creditors generally, including without limitation laws
regarding fraudulent transfers, fraudulent conveyances, preferences, avoidance,
automatic stay and turn-over;

(ii) general principles of equity, including without limitation those governing
the availability of equitable remedies, affording equitable defenses, requiring
good faith, fair dealing and reasonableness in the performance and enforcement
of a contract, and affording defenses based upon unconscionability, lack of
notice, impracticability or impossibility of performance;

(iii) general rules of contract law with respect to matters such as the election
of remedies, the limits of severability, mutuality of obligations, and
opportunity to cure, limitations on the enforceability of indemnification,
contribution or exculpation provisions under applicable securities laws or
otherwise and limitations on the enforceability of provisions that are in
violation of public policy; and

(iv) determination by the courts in which litigation may be instituted that
certain provisions of the Credit Agreement pertaining to the payment of legal
expenses, including attorneys’ fees, the waiving of hearings, the designation of
federal and state courts as having jurisdiction and/or venue are reasonable and
comply with, or are permitted by, applicable constitutional provisions and by
applicable laws, regulations and rules of court.

We express no opinion as to the enforceability of any provision in the Credit
Agreement which purports to excuse or indemnify the Lenders or the
Administrative Agent from any liability for negligent or intentional acts or
omissions. We note that (i) our opinion in paragraph 1 below as to the legal
existence and good standing of the Borrower is limited to the information
provided in the certificate listed in item (g) above and (ii) our opinion in
paragraph 2 below as to the due incorporation, legal existence and good standing
of the Subsidiary Guarantor is limited to the information provided in the
certificate listed in item (h) above.

We express no opinion concerning any provision in the Credit Agreement which
purports to (i) establish evidentiary standards or make determinations
conclusive, (ii) waive any rights which may not by law be waived (including the
rights to notice and hearing), or (iii) effectuate any provision contained in
the Credit Agreement which purports to limit the Lenders’ or the Administrative
Agent’s liability. The provisions of the Credit Agreement regarding the
declaration of a default or event of default may be subject to enforcement of a
court imposed standard of materiality in determining whether an actionable event
of default exists.

 

5



--------------------------------------------------------------------------------

Based upon and subject to the foregoing, we are of the opinion that:

1. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Connecticut.

2. The Subsidiary Guarantor is a corporation duly incorporated, existing and in
good standing under the laws of the State of Maryland.

3. The execution, delivery and performance by the Borrower of the Credit
Agreement and the consummation of the transaction contemplated thereby are
within the power and authority of the Borrower and have been duly authorized by
all necessary proceedings under the organizational documents of the Borrower,
and did not and do not (i) violate or conflict with any provision of the
organizational documents of the Borrower, (ii) violate or conflict with any law,
rule or regulation of any governmental authority applicable to the Borrower,
(iii) require the Borrower to obtain any approval, consent or waiver of, or make
any filing with, any governmental agency or body (other than approvals, consents
or waivers already obtained or filings already made and the filing of a Form 8-K
with the United States Securities and Exchange Commission), (iv) require the
consent or authorization of, or approval by, or notice to, any party to any
material contract or agreement of which we have knowledge to which the Borrower
is a party, except for such consents, authorizations, approvals or notices that
(assuming the power and authority of the consenting entity and the authority and
capacity of the person signing on its behalf) have been obtained or made, or
(v) violate or conflict with any judgment, order or decree of which we have
knowledge to which the Borrower is a party or by which any of its assets or
properties is bound.

4. The execution, delivery and performance by the Subsidiary Guarantor of the
Credit Agreement and the consummation of the transaction contemplated thereby
are within the power and authority of the Subsidiary Guarantor and have been
duly authorized by all necessary proceedings under the organizational documents
of the Subsidiary Guarantor, and did not and do not (i) violate or conflict with
any provision of the organizational documents of the Subsidiary Guarantor,
(ii) violate or conflict with any law, rule or regulation of any governmental
authority applicable to the Subsidiary Guarantor, (iii) require the Subsidiary
Guarantor to obtain any approval, consent or waiver of, or make any filing with,
any governmental agency or body (other than approvals, consents or waivers
already obtained or filings already made), (iv) require the consent or
authorization of, or approval by, or notice to, any party to any material
contract or agreement of which we have knowledge to which the Subsidiary
Guarantor is a party, except for such consents, authorizations, approvals or
notices that (assuming the power and authority of the consenting entity and the
authority and capacity of the person signing on its behalf) have been obtained
or made, or (v) violate or conflict with any judgment, order or decree of which
we have knowledge to which the Subsidiary Guarantor is a party or by which any
of its assets or properties is bound.

5. The Credit Agreement has been duly executed and delivered by the Borrower and
Subsidiary Guarantor; and the Credit Agreement constitutes the legal, valid

 

6



--------------------------------------------------------------------------------

and binding obligations of each of them, enforceable against each of them in
accordance with its terms.

6. Neither the Borrower nor the Subsidiary Guarantor is an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

This opinion is rendered to you for your benefit in connection with the
transactions contemplated by the Credit Agreement and may not be delivered to,
or relied upon by, any other party without our prior written consent.
Notwithstanding the foregoing, any person that becomes a Lender in accordance
with the provisions of the Credit Agreement may rely on the opinions expressed
herein as if this letter were addressed to such Lender on the date hereof.

 

Very truly yours, BROWN RUDNICK LLP      

APS/FLL/CBG

 

7



--------------------------------------------------------------------------------

SCHEDULE I

ADDRESSEES OF OPINION

JP Morgan Chase Bank

Barclays Bank PLC



--------------------------------------------------------------------------------

SCHEDULE A

BROWN RUDNICK LLP

STANDARD ASSUMPTIONS

In rendering legal opinions in third party transactions, Brown Rudnick LLP makes
certain customary assumptions described below:

1. Each natural person executing the Credit Agreement and has sufficient legal
capacity to enter into the Credit Agreement and perform the transactions
contemplated thereby.

2. Each person other than the Borrower and the Subsidiary Guarantor has all
requisite power and authority and has taken all necessary corporate or other
action to enter into the Credit Agreement, to the extent necessary to make the
Credit Agreement enforceable against it.

3. Each person other than the Borrower and the Subsidiary Guarantor has complied
with all legal requirements pertaining to its status as such status relates to
its rights to enforce the Credit Agreement against the Borrower or the
Subsidiary Guarantor, as applicable.

4. All documents examined by us in connection with rendering this opinion are
accurate, complete and authentic, each original is authentic, each copy conforms
to an authentic original and (other than signatures on behalf of the Borrower or
the Subsidiary Guarantor) all signatures are genuine.

5. All official public records are accurate, complete and properly indexed and
filed.

6. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress, or undue influence by or among any of the parties to the Credit
Agreement.

7. The conduct of the parties to the Credit Agreement has complied in the past
and will comply in the future with any requirement of good faith, fair dealing
and conscionability.

8. Each person other than the Borrower and the Subsidiary Guarantor has acted in
good faith and without notice of any defense against the enforcement of any
rights created by, or adverse claim to any property or security interest
transferred or created as part of, the Transaction.

9. There are no agreements or understandings among the parties to or bound by
the Credit Agreement, and there is no usage of trade or course of prior dealing
among such parties, that would define, modify, waive, or qualify the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

10. Neither the Borrower nor the Subsidiary Guarantor will in the future take
any discretionary action (including a decision not to act) permitted under the
Credit Agreement that would result in a violation of law or constitute a breach
or default under the Credit Agreement or court or administrative orders, writs,
judgments and decrees that name the Borrower or the Subsidiary Guarantor.

11. Each of the Borrower and the Subsidiary Guarantor will obtain all permits
and governmental approvals not required at the time of the closing of the
transactions contemplated by the Credit Agreement but which are subsequently
required, and will take all actions similarly required, relevant to subsequent
consummation of the transactions or performance of the Credit Agreement.

12. All parties to or bound by the Credit Agreement will act in accordance with,
and will refrain from taking any action that is forbidden by, the terms and
conditions of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

BORROWER’S CERTIFICATE

I, Donald J. Riccitelli, am Corporate Counsel of Stanley Black & Decker, Inc.
(the “Borrower”). I understand that, pursuant to Section 3.01(d) of that certain
364-Day Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among the Borrower, The Black & Decker Corporation, as the subsidiary guarantor,
the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders, Brown Rudnick LLP is relying upon this
certificate and the statements made herein in rendering certain legal opinions.
Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in the Credit Agreement.

With regard to the foregoing, on behalf of the Borrower, I certify that, as of
the date hereof:

1. Based solely and exclusively on conversations with Craig A. Douglas,
Treasurer of the Borrower:

a. The value of all securities owned by the Borrower (excluding those by
majority-owned Subsidiaries of the Borrower) does not exceed ten percent
(10%) of the value of the Borrower’s total assets;

b. Less than twenty-five percent (25%) of the assets of the Borrower on a
consolidated basis and on an unconsolidated basis consist of the margin stock
(as such term is defined in Regulation U of the Board of Governors of the
Federal Reserve System); and

c. The Borrower is primarily engaged, directly or through a wholly-owned
Subsidiary or Subsidiaries, in a business of businesses other than that of
investing, reinvesting, owning, holding or trading in securities and is not
engaged and does not propose to engage in the business of investing,
reinvesting, owning, holding or trading in securities, and does not own or
propose to acquire investment securities having a value exceeding forty percent
(40%) of the value of the Borrower’s total assets (exclusive of government
securities and cash items) on an unconsolidated basis.

2. Based solely and exclusively on interviews of the officers of the Borrower
responsible for its financing activities, the execution, delivery and
performance by the Borrower of any of its obligations under the Credit Agreement
does not and will not require the Borrower to obtain any approval, consent or
waiver of, or make any filing with, any governmental agency or body (other than
approvals, consents or waivers already obtained or filings already made and the
filing of a Form 8-K with the United States Securities and Exchange Commission),
require the consent or authorization of, or approval by, or notice to, any party
to any material contract or agreement to which the Borrower is a party, except
for such consents, authorizations, approvals or notices that (assuming the power
and authority of the consenting entity and the authority and capacity of the
person signing on its behalf) have been obtained or made, or violate or conflict
with any judgment, order or decree to which the Borrower is a party or by which
any of its assets or properties is bound.



--------------------------------------------------------------------------------

In Witness Whereof, I have executed this certificate as of July __, 2011.

 

By:     Name:   Donald J. Riccitelli Title:   Corporate Counsel and   Assistant
Secretary



--------------------------------------------------------------------------------

EXHIBIT B

SUBSIDIARY GUARANTOR’S CERTIFICATE

I, Donald J. Riccitelli, am Corporate Counsel of The Black & Decker Corporation
(the “Subsidiary Guarantor”). I understand that, pursuant to Section 3.01(d) of
that certain 364-Day Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), among Stanley Black & Decker, Inc., as borrower, the Subsidiary
Guarantor, the lenders party thereto (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders, Brown Rudnick LLP is relying upon
this certificate and the statements made herein in rendering certain legal
opinions. Capitalized terms used herein but not otherwise defined shall have the
meaning set forth in the Credit Agreement.

With regard to the foregoing, on behalf of the Subsidiary Guarantor, I certify
that, as of the date hereof:

1. Based solely and exclusively on conversations with Craig A. Douglas,
Treasurer of the Subsidiary Guarantor:

a. The value of all securities owned by the Subsidiary Guarantor (excluding
those by majority-owned Subsidiaries of the Subsidiary Guarantor) does not
exceed ten percent (10%) of the value of the Subsidiary Guarantor’s total
assets;

b. Less than twenty-five percent (25%) of the assets of the Subsidiary Guarantor
on a consolidated basis and on an unconsolidated basis consist of the margin
stock (as such term is defined in Regulation U of the Board of Governors of the
Federal Reserve System); and

c. The Subsidiary Guarantor is primarily engaged, directly or through a
wholly-owned Subsidiary or Subsidiaries, in a business of businesses other than
that of investing, reinvesting, owning, holding or trading in securities and is
not engaged and does not propose to engage in the business of investing,
reinvesting, owning, holding or trading in securities, and does not own or
propose to acquire investment securities having a value exceeding forty percent
(40%) of the value of the Subsidiary Guarantor’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis.

2. Based solely and exclusively on interviews of the officers of the Subsidiary
Guarantor responsible for its financing activities, the execution, delivery and
performance by the Subsidiary Guarantor of any of its obligations under the
Credit Agreement does not and will not require the Subsidiary Guarantor to
obtain any approval, consent or waiver of, or make any filing with, any
governmental agency or body (other than approvals, consents or waivers already
obtained or filings already made and the filing of a Form 8-K with the United
States Securities and Exchange Commission), require the consent or authorization
of, or approval by, or notice to, any party to any material contract or
agreement to which the Subsidiary Guarantor is a party, except for such
consents, authorizations, approvals or notices that (assuming the power and
authority of the consenting entity and the authority and capacity of the person
signing on its behalf) have been obtained or made, or violate or conflict with
any judgment, order or decree to which the Subsidiary Guarantor is a party or by
which any of its assets or properties is bound.



--------------------------------------------------------------------------------

In Witness Whereof, I have executed this certificate as of July __, 2011.

 

By:     Name:   Donald J. Riccitelli Title:   Corporate Counsel and   Assistant
Secretary



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ACCEPTANCE

Reference is made to the 364-Day Credit Agreement dated as of July 22, 2011 (as
amended or modified from time to time, the “Credit Agreement”) among Stanley
Black & Decker, Inc., a Connecticut corporation (the “Company”), The Black &
Decker Corporation, the Lenders (as defined in the Credit Agreement) and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note held by the Assignor and requests that the Administrative
Agent exchange such Note for a new Note payable to the order of the Assignee in
an amount equal to the Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; (v) agrees, for the
benefit of the Company, that it will be bound by the terms and provisions of the
Credit

 

D-1



--------------------------------------------------------------------------------

Agreement to the same extent as if it were an original party thereto; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 8.09 of the Credit Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Notes for periods prior to the Effective Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

By       Name:     Title:   By       Name:     Title:   By       Name:    
Title:  

 

D-2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

       ________ % 

Assignee’s Commitment:

     $ __________   

Aggregate outstanding principal amount of

     $ __________   

Advances assigned:

    

Principal amount of Note payable to Assignee:

     $ __________   

Principal amount of Note payable to Assignor:

     $ __________   

 

Effective Date7:

  _______________, 20__

 

[NAME OF ASSIGNOR],   as Assignor By       Name:     Title:   Dated:  
_______________, 20__ [NAME OF ASSIGNEE],   as Assignee By       Name:    
Title:  

 

7 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

D-3



--------------------------------------------------------------------------------

Dated:  _______________, 20__

 

D-4



--------------------------------------------------------------------------------

Domestic Lending Office:

[Address]

Eurocurrency Lending Office:

[Address]

Accepted this__________ day

of _______________, 20__

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By       Name:     Title:  

[Approved this __________ day

of _______________, 20__

 

STANLEY BLACK & DECKER, INC. By       Name:     Title:  

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

PROMISSORY NOTE

 

[$][€] _____

   Dated: ____________

FOR VALUE RECEIVED, the undersigned, [STANLEY BLACK & DECKER, INC., a
Connecticut corporation] [DESIGNATED BORROWER, a [            ] corporation]
(the “Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the
“Lender”) the principal sum of [$][€]              or, if less, the aggregate
principal amount of all Advances made by the Lender to the Borrower pursuant to
the Credit Agreement referred to below outstanding on the Termination Date, and
such amount shall be paid on or prior to the Termination Date as provided in the
Credit Agreement referred to below.

Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.

The Borrower promises to pay interest on the principal amount of each Advance
from the date of such Advance until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement referred to below.

Both principal of and interest on each Advance are payable in the Currency in
which such Advance was denominated to JPMorgan Chase Bank, N.A., as
Administrative Agent, at the Administrative Agent’s Account in the Principal
Financial Center for such Currency for the account of the Lender, in same day
funds. Each Advance made by the Lender to the Borrower and the maturity thereof,
and all payments made on account of the principal amount thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is a part of this Promissory Note, which recordation shall
be conclusive and binding absent manifest error but the failure to make such
recording shall not have any effect on the Lender’s rights hereunder.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the 364-Day Credit Agreement dated as of July 22, 2011 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among
[Stanley Black & Decker, Inc./the Borrower], The Black & Decker Corporation,
certain Designated Borrowers (if any), the Lender and certain other lenders
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lender and such other lenders. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

E-1



--------------------------------------------------------------------------------

[STANLEY BLACK & DECKER, INC.]

[DESIGNATED BORROWER]

By       Name:     Title:   By       Name:     Title:  

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATION LETTER

[Date]

To JPMorgan Chase Bank, N.A.,

  as Administrative Agent

[Address]

Attention: [                    ]

Ladies and Gentlemen:

We make reference to the $1,250,000,000 364-Day Credit Agreement dated as of
July 22, 2011 (the “Credit Agreement”) among Stanley Black & Decker, Inc. (the
“Company”), The Black & Decker Corporation, certain Designated Borrowers (if
any), the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms defined in the Credit Agreement are used herein as defined therein.

The Company hereby designates [                    ] (the “Designated
Borrower”), a corporation duly incorporated under the laws of
[                    ] and a Subsidiary, as a Company in accordance with
Section 2.14 of the Credit Agreement.

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts all of the obligations of a Borrower under
the Credit Agreement, adheres to the Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for all purposes of the Credit Agreement, joins
in each of the waivers, appointments and submissions in Article VIII thereof,
and will perform and comply with the terms and provisions of the Credit
Agreement applicable to it as if it had originally executed the Credit Agreement
as a Borrower. The Designated Borrower hereby authorizes and empowers the
Company to act as its representative and attorney-in-fact for the purposes of
signing documents and giving and receiving notices (including notices of
Borrowing under the Credit Agreement) and other communications in connection
with the Credit Agreement and the transactions contemplated thereby and for the
purposes of modifying or amending any provision of the Credit Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.

The Designated Borrower represents and warrants to the Administrative Agent and
each Lender the following:

 

  (a) Corporate Existence. The Designated Borrower is an entity duly organized
and validly existing under the laws of its jurisdiction of formation.

 

  (b)

Corporate Authorization, Etc. The performance of its obligations under the
Credit Agreement and the execution, delivery and performance by the

 

F-1



--------------------------------------------------------------------------------

  Designated Borrower of this Designation Letter and any Note executed by the
Designated Borrower are within the Designated Borrower’s corporate powers, have
been duly authorized by all necessary corporate action and do not contravene
(i) the Designated Borrower’s charter documents of (ii) any law or contractual
restriction binding on or affecting the Designated Borrower.

 

  (c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Borrower’s of this
Designation Letter and any Note executed by the Designated Borrower or the
performance of its obligations under the Credit Agreement.

 

  (d) Enforceability. Each of the Credit Agreement and this Designation Letter
is and, upon issuance and delivery thereof in accordance with the Credit
Agreement, each Note executed by the Designated Borrower will be the legal,
valid and binding obligations of the Designated Borrower, enforceable against
the Designated Borrower in accordance with their respective terms.

 

  (e) Investment Company. The Designated Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

  (f) No Defaults. The Designated Borrower is not in default under or with
respect to any agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound in any respect which could reasonably
be expected to result in a Material Adverse Effect.

 

  (g) Use of Proceeds, Etc. All proceeds of each Advance made to the Designated
Borrower will be used by it only in accordance with the provisions of
Section 2.12 of the Credit Agreement. It is not, nor will be, engaged in the
business of extending credit for the purpose of buying or carrying Margin Stock
and no proceeds of any Advance will be used by it to extend credit to others for
the purpose of buying or carrying any Margin Stock. Neither the making of any
Advance to the Designated Borrower nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X issued by
the Board of Governors of the Federal Reserve System.

The Designated Borrower agrees that the address set forth below its name on its
signature page hereto shall be its “Address for Notices” for all purposes of the
Credit Agreement (including Section 8.13 thereof). The Designated Borrower
acknowledges its receipt of the notice of each Lender, provided pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), set forth in Section 8.15 of the Credit Agreement.

To the extent that the Designated Borrower or any of its Property has or
hereafter may acquire, in any jurisdiction in which judicial proceedings may at
any time be commenced with respect to the Credit Agreement or any other Loan
Document, any immunity from

 

F-2



--------------------------------------------------------------------------------

jurisdiction, legal proceedings, attachment (whether before or after judgment),
execution, judgment or set-off, the Designated Borrower hereby irrevocably
agrees not to claim and hereby irrevocably waives such immunity.

 

STANLEY BLACK & DECKER, INC. By       Name:     Title:   By       Name:    
Title:   [NAME OF DESIGNATED BORROWER] By       Name:     Title:  

 

Address for Notices: [                             ]
[                             ] [                             ]

 

Attention: [                             ] Telecopier: [                        
    ] Telephone: [                             ]

 

ACCEPTED AND AGREED:

JPMORGAN CHASE BANK, N.A.,

  as Administrative Agent

By       Name:     Title:  

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TERMINATION LETTER

[Date]

To JPMorgan Chase Bank, N.A.,

  as Administrative Agent

[Address]

Attention: [                    ]

Ladies and Gentlemen:

We make reference to the $1,250,000,000 364-Day Credit Agreement dated as of
July 22, 2011 (the “Credit Agreement”) among Stanley Black & Decker, Inc. (the
“Company”), The Black & Decker Corporation, certain Designated Borrowers (if
any), the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms defined in the Credit Agreement are used herein as defined therein.

The Company hereby terminates the status as a Designated Borrower of
[                            ], a corporation incorporated under the laws of
[                            ], in accordance with Section 2.14 of the Credit
Agreement, effective as of the date of receipt of this notice by the
Administrative Agent. The undersigned hereby represents and warrants that all
principal and interest on any Advance of the above-referenced Designated
Borrower and all other amounts payable by such Designated Borrower pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.
Notwithstanding the foregoing, this Termination Letter shall not affect any
obligation which by the terms of the Credit Agreement survives termination
thereof.

 

STANLEY BLACK & DECKER, INC. By       Name:     Title:   By       Name:    
Title:  

 

G-1